Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 1 of 17 PageID #:1300




                  EXHIBIT 11
   Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 2 of 17 PageID #:1301


Row Labels                                Count of Invoice#
ALREADY REIMBURSED                        13
CANCELED LOAD                             124
ILOAD NOT ON LOAD                         131
INVALID LOAD #                            3
PAID                                      84
PAID TONU                                 58
PENDING CORRECT DOCS                      37
PENDING XPO LOAD NUMBER                   308
RIVOJ LOAD - PAID                         81
RIVOJ NOT ON LOAD                         36
SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS   6
Grand Total                               881
                                                                        Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 3 of 17 PageID #:1302


         A                                                          B                                                    C            D            E     F          G         H                          I
1    Ref       XPO NOTES                                                                                          Invoice#      Date        Amt        Age   Balance    Ref2      STATUS
2    1960797   PENDING DOCUMENTS                                                                                  54397         4/18/2016   5,321.25   199   5,321.25   1960797   PENDING CORRECT DOCS
3    1966078   PENDING CORRECT BOL                                                                                54485         4/19/2016   5,843.70   198   5,843.70   1966078   PENDING CORRECT DOCS
4    1946038   PENDING CORRECT BOL                                                                                54654         4/22/2016   5,473.90   195   5,473.90   1946038   PENDING CORRECT DOCS
5    1969093   PENDING CORRECT BOL                                                                                54805         4/26/2016   1,057.85   191   1,057.85   1969093   PENDING CORRECT DOCS
6    1969114   PENDING CORRECT BOL                                                                                54936         4/27/2016   1,057.85   190   1,057.85   1969114   PENDING CORRECT DOCS
7    1893934   PENDING DOCUMENTS                                                                                  55100         5/3/2016    200.00     184   400.00     1893934   PENDING CORRECT DOCS
8    1933863   PENDING CORRECT BOL                                                                                55114         5/2/2016    300.00     185   300.00     1933863   PENDING CORRECT DOCS
9    1945296   CANCELED LOAD- No rate con ever sent.                                                              55115         5/2/2016    1,442.60   185   1,442.60   1945296   CANCELED LOAD
10   1969102   PENDING DOCUMENTS                                                                                  55130         5/3/2016    1,057.85   184   1,057.85   1969102   PENDING CORRECT DOCS
11   1969120   PENDING DOCUMENTS                                                                                  55132         5/3/2016    1,057.85   184   1,057.85   1969120   PENDING CORRECT DOCS
12   1968473   CANCELED LOAD                                                                                      55275         5/4/2016    200.00     183   200.00     1968473   CANCELED LOAD
13   1969133   PENDING DOCUMENTS                                                                                  55286         5/4/2016    1,057.85   183   1,057.85   1969133   PENDING CORRECT DOCS
14   1986034   CANCELED LOAD                                                                                      55356         5/5/2016    200.00     182   788.24     1986034   CANCELED LOAD
15   1814704   ILOAD NOT ON LOAD                                                                                  55359         5/5/2016    1,266.62   182   1,266.62   1814704   ILOAD NOT ON LOAD
16   2000478   CANCELED LOAD                                                                                      55605         5/10/2016   5,321.25   177   5,321.25   2000478   CANCELED LOAD
17   2004532   CANCELED LOAD                                                                                      55641         5/11/2016   791.13     176   791.13     2004532   CANCELED LOAD
18   2000549   CANCELED LOAD                                                                                      55660         5/12/2016   1,442.60   175   1,442.60   2000549   CANCELED LOAD
19   1984884   CANCELED LOAD                                                                                      55671         5/12/2016   1,114.98   175   1,114.98   1984884   CANCELED LOAD
20   2004515   PENDING DOCUMENTS                                                                                  55690         5/12/2016   5,843.70   175   5,843.70   2004515   PENDING CORRECT DOCS
21   1814700   CANCELED LOAD                                                                                      55696         5/12/2016   1,266.62   175   1,266.62   1814700   CANCELED LOAD
22   2000623   PENDING DOCUMENTS                                                                                  55754         5/12/2016   200.00     175   200.00     2000623   PENDING CORRECT DOCS
23   1933300   CANCELED LOAD- NO TONU ISSUED                                                                      55836         5/13/2016   1,300.00   174   1,300.00   1933300   CANCELED LOAD
24   2012879   CANCELED LOAD                                                                                      55924         5/16/2016   1,118.01   171   1,118.01   2012879   CANCELED LOAD
25   2054446   PENDING DOCUMENTS                                                                                  56935         6/7/2016    1,363.72   149   1,363.72   2054446   PENDING CORRECT DOCS
26   2053603   CANCELED LOAD                                                                                      57021         6/8/2016    380.00     148   380.00     2053603   CANCELED LOAD
27   2054753   CANCELED LOAD                                                                                      57071         6/9/2016    1,121.04   147   1,121.04   2054753   CANCELED LOAD
28   2054250   CANCELED LOAD                                                                                      57073         6/9/2016    1,065.92   147   1,065.92   2054250   CANCELED LOAD
29   2014377   CANCELED LOAD                                                                                      57120         6/10/2016   1,063.23   146   1,063.23   2014377   CANCELED LOAD
30   2054795   CANCELED LOAD                                                                                      57164         6/13/2016   1,454.42   143   1,454.42   2054795   CANCELED LOAD
31   2054283   CANCELED LOAD- TONU                                                                                57221         6/13/2016   200.00     143   200.00     2054283   CANCELED LOAD
32   2054784   paid $1121.04 6-24-16 check #10516740                                                              57221A        6/13/2016   1,121.04   143   1,121.04   2054784   PAID
33   2068023   CANCELED LOAD- NO TONU ISSUED                                                                      57278         6/14/2016   2,233.48   142   2,233.48   2068023   CANCELED LOAD
34   2068017   CANCELED LOAD- NO TONU ISSUED                                                                      57279         6/14/2016   2,233.48   142   2,233.48   2068017   CANCELED LOAD
35   2070516   paid $1458.36 6-24-16 check #10516740                                                              57284         6/14/2016   1,458.36   142   1,458.36   2070516   PAID
36   2071120   ILOAD NOT ON LOAD                                                                                  57285         6/14/2016   1,752.18   142   1,752.18   2071120   ILOAD NOT ON LOAD
37   2070719   CANCELED LOAD                                                                                      57288         6/14/2016   1,068.61   142   1,068.61   2070719   CANCELED LOAD
38   2068597   PAID TONU PER 57297 CHECK #10668500 11/8/2016 $200                                                 57297         6/15/2016   1,704.09   141   1,704.09   2068597   PAID TONU
39   2068553   CANCELED LOAD                                                                                      57301         6/14/2016   1,704.09   142   1,704.09   2068553   CANCELED LOAD
40   2068547   CANCELED LOAD                                                                                      57302         6/14/2016   1,704.09   142   1,704.09   2068547   CANCELED LOAD
41   2070743   CANCELED LOAD                                                                                      57307         6/14/2016   380.00     142   380.00     2070743   CANCELED LOAD
42   2069354   ILOAD NOT ON LOAD                                                                                  57315         6/15/2016   2,385.00   141   2,385.00   2069354   ILOAD NOT ON LOAD
43   2069342   ILOAD NOT ON LOAD                                                                                  57317         6/14/2016   2,385.00   142   2,385.00   2069342   ILOAD NOT ON LOAD
44   2069369   paid $200.00 6-16-16 check #10506746                                                               57320         6/14/2016   200.00     142   200.00     2069369   PAID
45   2068613   PENDING DOCUMENTS                                                                                  57335         6/15/2016   1,704.09   141   1,704.09   2068613   PENDING CORRECT DOCS
46   2074094   ILOAD NOT ON LOAD                                                                                  57336         6/15/2016   1,704.09   141   1,704.09   2074094   ILOAD NOT ON LOAD
47   2069383   PENDING DOCUMENTS                                                                                  57357         6/15/2016   1,699.28   141   1,699.28   2069383   PENDING CORRECT DOCS
48   2068187   ILOAD NOT ON LOAD                                                                                  57364         6/15/2016   2,233.48   141   2,233.48   2068187   ILOAD NOT ON LOAD
49   2069375   ILOAD NOT ON LOAD                                                                                  57388         6/15/2016   2,385.00   141   2,385.00   2069375   ILOAD NOT ON LOAD
50   2069359   CANCELED LOAD- NO TONU ISSUED                                                                      57391         6/15/2016   2,385.00   141   2,385.00   2069359   CANCELED LOAD
51   2068194   CANCELED LOAD- NO TONU ISSUED                                                                      57396         6/15/2016   300.00     141   300.00     2068194   CANCELED LOAD
52   2070579   CANCELED LOAD- NO TONU ISSUED                                                                      57408         6/16/2016   1,458.36   140   1,458.36   2070579   CANCELED LOAD
53   2069362   ILOAD NOT ON LOAD                                                                                  57410         6/16/2016   1,699.28   140   1,699.28   2069362   ILOAD NOT ON LOAD
54   2068262   paid $2230.42 6-30-16 check #10521697                                                              57426         6/16/2016   2,230.42   140   2,230.42   2068262   PAID
55   2069395   CANCELED LOAD                                                                                      57434         6/16/2016   2,385.00   140   2,385.00   2069395   CANCELED LOAD
56   2069394   PAID TONU PER 58109 CHECK #10668500 11/8/2016 $200                                                 57435         6/16/2016   200        140   200        2069394   PAID TONU
57   2068346   ILOAD NOT ON LOAD                                                                                  57438         6/16/2016   2,229.23   140   2,229.23   2068346   ILOAD NOT ON LOAD
58   2069399   CANCELED LOAD- NO TONU ISSUED                                                                      57444         6/16/2016   1,699.28   140   1,699.28   2069399   CANCELED LOAD
59   2101180   paid $1759.40 7-15-16 check #10537957                                                              57474-57474   7/5/2016    1,759.40   121   1,759.40   2101180   PAID
60   2069521   paid $2147.01 6-27-16 check #10518582                                                              57488         6/16/2016   2,147.01   140   2,147.01   2069521   PAID
61   2074099   ILOAD NOT ON LOAD                                                                                  57495         6/17/2016   2,147.01   139   2,147.01   2074099   ILOAD NOT ON LOAD
                                                                         Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 4 of 17 PageID #:1303


        A                                                            B                                                        C         D            E     F          G         H                            I
1   Ref         XPO NOTES                                                                                          Invoice#       Date        Amt        Age   Balance    Ref2        STATUS
 62 2069538     ILOAD NOT ON LOAD                                                                                  57496          6/17/2016   2,147.01   139   2,147.01   2069538     ILOAD NOT ON LOAD
 63 2069423     ILOAD NOT ON LOAD                                                                                  57501          6/17/2016   1,699.28   139   1,699.28   2069423     ILOAD NOT ON LOAD
 64 2069442     ILOAD NOT ON LOAD                                                                                  57506          6/17/2016   1,699.28   139   1,699.28   2069442     ILOAD NOT ON LOAD
 65 2069412     ILOAD NOT ON LOAD                                                                                  57512          6/17/2016   1,699.28   139   1,699.28   2069412     ILOAD NOT ON LOAD
 66 2069418     ILOAD NOT ON LOAD                                                                                  57513          6/17/2016   1,699.28   139   1,699.28   2069418     ILOAD NOT ON LOAD
 67 2074102     ILOAD NOT ON LOAD                                                                                  57514          6/17/2016   2,230.42   139   2,230.42   2074102     ILOAD NOT ON LOAD
 68 2068409     CANCELED LOAD                                                                                      57519          6/17/2016   2,230.42   139   2,230.42   2068409     CANCELED LOAD
 69 2068386     PENDING DOCUMENTS                                                                                  57521          6/17/2016   2,230.42   139   2,230.42   2068386     PENDING CORRECT DOCS
 70 2070744     CANCELED LOAD - NO TONU ISSUED                                                                     57539          6/17/2016   1,068.61   139   1,068.61   2070744     CANCELED LOAD
 71 2070735     CANCELED LOAD                                                                                      57540          6/17/2016   1,068.61   139   1,068.61   2070735     CANCELED LOAD
 72 2070910     CANCELED LOAD                                                                                      57541          6/17/2016   380        139   380        2070910     CANCELED LOAD
 73 2070863     PENDING DOCUMENTS                                                                                  57546          6/17/2016   380        139   380        2070863     PENDING CORRECT DOCS
 74 2069428     PENDING DOCUMENTS                                                                                  57562          6/17/2016   2,385.00   139   2,385.00   2069428     PENDING CORRECT DOCS
 75 2069405     ILOAD NOT ON LOAD                                                                                  57568          6/17/2016   2,385.00   139   2,385.00   2069405     ILOAD NOT ON LOAD
 76 2069402     CANCELED LOAD- NO TONU ISSUED                                                                      57569          6/17/2016   2,385.00   139   2,385.00   2069402     CANCELED LOAD
 77 2069390     ILOAD NOT ON LOAD                                                                                  57571          6/17/2016   2,385.00   139   2,385.00   2069390     ILOAD NOT ON LOAD
 78 2083665     ILOAD NOT ON LOAD                                                                                  57604          6/20/2016   2,245.18   136   2,245.18   2083665     ILOAD NOT ON LOAD
 79 2083668     ILOAD NOT ON LOAD                                                                                  57605          6/20/2016   2,245.18   136   2,245.18   2083668     ILOAD NOT ON LOAD
 80 2081693     CANCELED LOAD                                                                                      57613          6/20/2016   800        136   800        2081693     CANCELED LOAD
 81 2084190     ILOAD NOT ON LOAD                                                                                  57614          6/20/2016   1,707.14   136   1,707.14   2084190     ILOAD NOT ON LOAD
 82 2080701     CANCELED LOAD - NO TONU ISSUED                                                                     57615          6/20/2016   1,127.10   136   1,127.10   2080701     CANCELED LOAD
 83 2083656     CANCELED LOAD - NO TONU ISSUED                                                                     57619          6/20/2016   2,245.18   136   2,245.18   2083656     CANCELED LOAD
 84 2080827     ILOAD NOT ON LOAD                                                                                  57622          6/20/2016   1,462.30   136   1,462.30   2080827     ILOAD NOT ON LOAD
 85 2081399     CANCELED LOAD                                                                                      57623          6/20/2016   1,071.30   136   1,071.30   2081399     CANCELED LOAD
 86 2080844     CANCELED LOAD- NO TONU ISSUED                                                                      57624          6/20/2016   1,462.30   136   1,462.30   2080844     CANCELED LOAD
 87 2081268     ILOAD NOT ON LOAD                                                                                  57625          6/20/2016   1,759.40   136   1,759.40   2081268     ILOAD NOT ON LOAD
 88 2084200     ILOAD NOT ON LOAD                                                                                  57630          6/20/2016   1,707.14   136   1,707.14   2084200     ILOAD NOT ON LOAD
 89 2084212     ILOAD NOT ON LOAD                                                                                  57631          6/20/2016   1,707.14   136   1,707.14   2084212     ILOAD NOT ON LOAD
 90 2084208     PENDING DOCUMENTS                                                                                  57632          6/20/2016   1,707.14   136   1,707.14   2084208     PENDING CORRECT DOCS
 91 2089178     ILOAD NOT ON LOAD                                                                                  57646          6/20/2016   2,160.80   136   2,160.80   2089178     ILOAD NOT ON LOAD
 92 2084384     ILOAD NOT ON LOAD                                                                                  57672          6/20/2016   2,160.80   136   2,160.80   2084384     ILOAD NOT ON LOAD
 93 203192806   NOT AN XPO LOAD #                                                                                  57676          6/20/2016   1,158.80   136   1,158.80   203192806   INVALID LOAD #
 94 2080710     ILOAD NOT ON LOAD                                                                                  57679          6/20/2016   1,462.30   136   1,462.30   2080710     ILOAD NOT ON LOAD
 95 2081046     CANCELED LOAD                                                                                      57680          6/20/2016   380        136   380        2081046     CANCELED LOAD
 96 2081041     ILOAD NOT ON LOAD                                                                                  57686          6/21/2016   380        135   380        2081041     ILOAD NOT ON LOAD
 97 2084233     CANCELED LOAD                                                                                      57696          6/21/2016   1,707.14   135   1,707.14   2084233     CANCELED LOAD
 98 2084227     PENDING DOCUMENTS                                                                                  57698          6/21/2016   1,707.14   135   1,707.14   2084227     PENDING CORRECT DOCS
 99 2084225     CANCELED LOAD- NO TONU ISSUED                                                                      57699          6/21/2016   1,707.14   135   1,707.14   2084225     CANCELED LOAD
100 2084523     CANCELED LOAD                                                                                      57714          6/21/2016   2,394.68   135   2,394.68   2084523     CANCELED LOAD
101 2084517     CANCELED LOAD                                                                                      57715          6/21/2016   2,394.68   135   2,394.68   2084517     CANCELED LOAD
102 2084513     ILOAD NOT ON LOAD                                                                                  57716          6/21/2016   2,394.68   135   2,394.68   2084513     ILOAD NOT ON LOAD
103 2083675     CANCELED LOAD- NO TONU ISSUED                                                                      57720          6/21/2016   2,245.18   135   2,245.18   2083675     CANCELED LOAD
104 2083678     ILOAD NOT ON LOAD                                                                                  57721          6/21/2016   2,245.18   135   2,245.18   2083678     ILOAD NOT ON LOAD
105 2083682     ILOAD NOT ON LOAD                                                                                  57722          6/21/2016   2,245.18   135   2,245.18   2083682     ILOAD NOT ON LOAD
106 2083697     CANCELED LOAD                                                                                      57725          6/21/2016   2,245.00   135   2,245.00   2083697     CANCELED LOAD
107 2081499     ILOAD NOT ON LOAD                                                                                  57730          6/21/2016   2,147.40   135   2,147.40   2081499     ILOAD NOT ON LOAD
108 2084215     PENDING DOCUMENTS                                                                                  57733          6/21/2016   1,707.14   135   1,707.14   2084215     PENDING CORRECT DOCS
109 2089176     ILOAD NOT ON LOAD                                                                                  57740          6/21/2016   2,154.50   135   2,154.50   2089176     ILOAD NOT ON LOAD
110 2080897     ILOAD NOT ON LOAD                                                                                  57746          6/21/2016   1,462.30   135   1,462.30   2080897     ILOAD NOT ON LOAD
111 2083727     ILOAD NOT ON LOAD                                                                                  57765          6/21/2016   2,245.18   135   2,245.18   2083727     ILOAD NOT ON LOAD
112 2094679     CANCELED LOAD                                                                                      57812          6/22/2016   1,759.40   134   1,759.40   2094679     CANCELED LOAD
113 2095108     paid $2375.00 6-28-16 check #10520348                                                              57891          6/23/2016   2,375.00   133   2,375.00   2095108     PAID
114 2084309     PENDING CORRECT BOL                                                                                57899          6/23/2016   1,707.14   133   1,707.14   2084309     PENDING CORRECT DOCS
115 2100490     ILOAD NOT ON LOAD                                                                                  57992          6/27/2016   1,127.10   129   1,127.10   2100490     ILOAD NOT ON LOAD
116 2083860     CANCELED LOAD                                                                                      57995          6/27/2016   2,245.18   129   2,245.18   2083860     CANCELED LOAD
117 2100471     ILOAD NOT ON LOAD                                                                                  58003          6/27/2016   1,127.10   129   1,127.10   2100471     ILOAD NOT ON LOAD
118 2081461     CANCELED LOAD                                                                                      58011          6/27/2016   1,071.30   129   1,071.30   2081461     CANCELED LOAD
119 2100083     PAID TONU PER 58058 CHECK #10668500 11/8/2016 $200                                                 58058          6/27/2016   200        129   200        2100083     PAID TONU
120 2100524     PAID TONU PER 58086 CHECK #10668500 11/8/2016 $200                                                 58086          6/28/2016   1,127.10   128   1,127.10   2100524     PAID TONU
121 2100794     PAID TONU PER 58109 CHECK #10668500 11/8/2016 $200                                                 58109          6/28/2016   1,462.30   128   1,462.30   2100794     PAID TONU
                                                                Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 5 of 17 PageID #:1304


        A                                                   B                                                        C         D            E     F          G         H                          I
1   Ref       XPO NOTES                                                                                   Invoice#       Date        Amt        Age   Balance    Ref2      STATUS
122 2099362   ILOAD NOT ON LOAD                                                                           58110          6/28/2016   380        128   380        2099362   ILOAD NOT ON LOAD
123 2098371   ILOAD NOT ON LOAD                                                                           58155          6/28/2016   2,248.40   128   2,248.40   2098371   ILOAD NOT ON LOAD
124 2104378   ILOAD NOT ON LOAD                                                                           58156          6/28/2016   1,260.80   128   1,260.80   2104378   ILOAD NOT ON LOAD
125 2098884   CANCELED LOAD                                                                               58165          6/29/2016   300        127   300        2098884   CANCELED LOAD
126 2098667   CANCELED LOAD                                                                               58166          6/28/2016   1,071.30   128   1,071.30   2098667   CANCELED LOAD
127 2098580   ILOAD NOT ON LOAD                                                                           58173          6/28/2016   1,386.50   128   1,386.50   2098580   ILOAD NOT ON LOAD
128 2099365   ILOAD NOT ON LOAD                                                                           58175          6/28/2016   380        128   380        2099365   ILOAD NOT ON LOAD
129 2104469   CANCELED LOAD                                                                               58214          6/29/2016   200        127   200        2104469   CANCELED LOAD
130 2098413   PENDING DOCUMENTS                                                                           58217          6/29/2016   2,248.40   127   2,248.40   2098413   PENDING CORRECT DOCS
131 2098426   CANCELED LOAD                                                                               58223          6/29/2016   2,248.40   127   2,248.40   2098426   CANCELED LOAD
132 2100172   ILOAD NOT ON LOAD                                                                           58226          6/29/2016   2,160.80   127   2,160.80   2100172   ILOAD NOT ON LOAD
133 2100377   CANCELED LOAD                                                                               58228          6/29/2016   2,394.68   127   2,394.68   2100377   CANCELED LOAD
134 2098443   ILOAD NOT ON LOAD                                                                           58232          6/29/2016   2,248.40   127   2,248.40   2098443   ILOAD NOT ON LOAD
135 2098246   ILOAD NOT ON LOAD                                                                           58244          6/29/2016   2,248.40   127   2,248.40   2098246   ILOAD NOT ON LOAD
136 2099028   ILOAD NOT ON LOAD                                                                           58311          6/30/2016   650        126   650        2099028   ILOAD NOT ON LOAD
137 2100868   ILOAD NOT ON LOAD                                                                           58312          6/30/2016   1,462.30   126   1,462.30   2100868   ILOAD NOT ON LOAD
138 2104425   ILOAD NOT ON LOAD                                                                           58365          7/1/2016    2,248.40   125   2,248.40   2104425   ILOAD NOT ON LOAD
139 2100436   PENDING DOCUMENTS                                                                           58367          7/1/2016    2,400.00   125   2,400.00   2100436   PENDING CORRECT DOCS
140 2116414   CANCELED LOAD                                                                               58389          7/1/2016    1,386.50   125   1,386.50   2116414   CANCELED LOAD
141 2098456   ILOAD NOT ON LOAD                                                                           58393          7/1/2016    2,248.40   125   2,248.40   2098456   ILOAD NOT ON LOAD
142 2098498   PENDING DOCUMENTS                                                                           58400          7/1/2016    2,248.40   125   2,248.40   2098498   PENDING CORRECT DOCS
143 2098492   ILOAD NOT ON LOAD                                                                           58401          7/1/2016    2,248.40   125   2,248.40   2098492   ILOAD NOT ON LOAD
144 2098485   CANCELED LOAD                                                                               58403          7/1/2016    2,248.40   125   2,248.40   2098485   CANCELED LOAD
145 2113354   CANCELED LOAD                                                                               58423          7/6/2016    2,248.40   120   2,248.40   2113354   CANCELED LOAD
146 2101334   ILOAD NOT ON LOAD                                                                           58433          7/5/2016    851.1      121   851.1      2101334   ILOAD NOT ON LOAD
147 2113369   ILOAD NOT ON LOAD                                                                           58434          7/5/2016    2,248.40   121   2,248.40   2113369   ILOAD NOT ON LOAD
148 2101349   ILOAD NOT ON LOAD                                                                           58439          7/5/2016    1,370.80   121   1,370.80   2101349   ILOAD NOT ON LOAD
149 2113485   ILOAD NOT ON LOAD                                                                           58445          7/5/2016    2,248.40   121   2,248.40   2113485   ILOAD NOT ON LOAD
150 2113472   CANCELED LOAD                                                                               58451          7/5/2016    2,248.40   121   2,248.40   2113472   CANCELED LOAD
151 2101356   ILOAD NOT ON LOAD                                                                           58453          7/5/2016    1,051.80   121   1,051.80   2101356   ILOAD NOT ON LOAD
152 2113476   CANCELED LOAD                                                                               58454          7/5/2016    2,248.40   121   2,248.40   2113476   CANCELED LOAD
153 2113479   CANCELED LOAD                                                                               58459          7/5/2016    2,248.40   121   2,248.40   2113479   CANCELED LOAD
154 2114551   CANCELED LOAD                                                                               58468          7/5/2016    200        121   200        2114551   CANCELED LOAD
155 2114240   ILOAD NOT ON LOAD                                                                           58476          7/6/2016    2,400.00   120   2,400.00   2114240   ILOAD NOT ON LOAD
156 2113902   ILOAD NOT ON LOAD                                                                           58508          7/5/2016    2,160.80   121   2,160.80   2113902   ILOAD NOT ON LOAD
157 2115143   ILOAD NOT ON LOAD                                                                           58520          7/5/2016    1,838.90   121   1,838.90   2115143   ILOAD NOT ON LOAD
158 2113464   ILOAD NOT ON LOAD                                                                           58527          7/5/2016    2,248.40   121   2,248.40   2113464   ILOAD NOT ON LOAD
159 2114934   Paid $1,287.20 Check #10537957 on 7/15/2016                                                 58563          7/6/2016    1,287.20   120   1,287.20   2114934   PAID
160 2113358   CANCELED LOAD                                                                               58567          7/6/2016    650        120   650        2113358   CANCELED LOAD
161 2113577   ILOAD NOT ON LOAD                                                                           58572          7/6/2016    2,248.40   120   2,248.40   2113577   ILOAD NOT ON LOAD
162 2113656   ILOAD NOT ON LOAD                                                                           58573          7/6/2016    2,248.40   120   2,248.40   2113656   ILOAD NOT ON LOAD
163 2113563   PENDING DOCUMENTS                                                                           58574          7/6/2016    2,248.40   120   2,248.40   2113563   PENDING CORRECT DOCS
164 2113497   ILOAD NOT ON LOAD                                                                           58581          7/6/2016    2,248.40   120   2,248.40   2113497   ILOAD NOT ON LOAD
165 2113493   ILOAD NOT ON LOAD                                                                           58582          7/6/2016    2,248.40   120   2,248.40   2113493   ILOAD NOT ON LOAD
166 2113505   CANCELED LOAD                                                                               58584          7/7/2016    200        119   200        2113505   CANCELED LOAD
167 2115269   ILOAD NOT ON LOAD                                                                           58590          7/6/2016    1,370.80   120   1,370.80   2115269   ILOAD NOT ON LOAD
168 2114977   Paid $851.10 Check #10593635 8/31/2016                                                      58604          7/6/2016    851.1      120   851.1      2114977   PAID
169 2114851   paid $2147.40 7-13-16 check #10535097                                                       58643          7/7/2016    2,147.40   119   2,147.40   2114851   PAID
170 2113627   ILOAD NOT ON LOAD                                                                           58645          7/8/2016    2,248.40   118   2,248.40   2113627   ILOAD NOT ON LOAD
171 2113616   ILOAD NOT ON LOAD                                                                           58646          7/8/2016    2,248.40   118   2,248.40   2113616   ILOAD NOT ON LOAD
172 2113609   ILOAD NOT ON LOAD                                                                           58653          7/8/2016    2,248.40   118   2,248.40   2113609   ILOAD NOT ON LOAD
173 2114174   ILOAD NOT ON LOAD                                                                           58656          7/7/2016    2,160.80   119   2,160.80   2114174   ILOAD NOT ON LOAD
174 2114729   ILOAD NOT ON LOAD                                                                           58660          7/7/2016    1,462.30   119   1,462.30   2114729   ILOAD NOT ON LOAD
175 2121378   ILOAD NOT ON LOAD                                                                           58662          7/8/2016    2,248.40   118   2,248.40   2121378   ILOAD NOT ON LOAD
176 2115323   CANCELED LOAD                                                                               58676          7/8/2016    1,370.80   118   1,370.80   2115323   CANCELED LOAD
177 2113671   ILOAD NOT ON LOAD                                                                           58677          7/8/2016    2,248.40   118   2,248.40   2113671   ILOAD NOT ON LOAD
178 2113675   CANCELED LOAD                                                                               58681          7/8/2016    2,248.40   118   2,248.40   2113675   CANCELED LOAD
179 2114945   PENDING DOCUMENTS                                                                           58686          7/8/2016    1,287.20   118   1,287.20   2114945   PENDING CORRECT DOCS
180 2114744   ILOAD NOT ON LOAD                                                                           58699          7/8/2016    1,462.30   118   1,462.30   2114744   ILOAD NOT ON LOAD
181 2116740   ILOAD NOT ON LOAD                                                                           58701          7/8/2016    1,759.40   118   1,759.40   2116740   ILOAD NOT ON LOAD
                                                          Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 6 of 17 PageID #:1305


        A                                             B                                                        C         D            E     F          G         H                          I
1   Ref       XPO NOTES                                                                             Invoice#       Date        Amt        Age   Balance    Ref2      STATUS
182 2114183   paid $2160.80 7-21-16 check #10544321                                                 58706          7/8/2016    2,160.80   118   2,160.80   2114183   PAID
183 2128541   PENDING DOCUMENTS                                                                     58720          7/8/2016    2,400.00   118   2,400.00   2128541   PENDING CORRECT DOCS
184 2115153   paid $800.00 7-20-16 check #10542858                                                  58747          7/11/2016   800        115   800        2115153   PAID
185 2125717   ILOAD NOT ON LOAD                                                                     58762          7/11/2016   1,370.80   115   1,370.80   2125717   ILOAD NOT ON LOAD
186 2123565   ILOAD NOT ON LOAD                                                                     58763          7/11/2016   380        115   380        2123565   ILOAD NOT ON LOAD
187 2125937   paid $800.00 7-20-16 check #10542858                                                  58765          7/11/2016   800        115   800        2125937   PAID
188 2125584   ILOAD NOT ON LOAD                                                                     58774          7/11/2016   2,400.00   115   2,400.00   2125584   ILOAD NOT ON LOAD
189 2123575   ILOAD NOT ON LOAD                                                                     58778          7/11/2016   380        115   380        2123575   ILOAD NOT ON LOAD
190 2124884   CANCELED LOAD                                                                         58780          7/12/2016   340        114   340        2124884   CANCELED LOAD
191 2124873   CANCELED LOAD                                                                         58784          7/12/2016   340        114   340        2124873   CANCELED LOAD
192 2125737   CANCELED LOAD                                                                         58785          7/11/2016   1,862.20   115   1,862.20   2125737   CANCELED LOAD
193 2128758   ILOAD NOT ON LOAD                                                                     58795          7/11/2016   1,862.20   115   1,862.20   2128758   ILOAD NOT ON LOAD
194 2131331   ILOAD NOT ON LOAD                                                                     58838          7/11/2016   2,248.40   115   2,248.40   2131331   ILOAD NOT ON LOAD
195 2123690   ILOAD NOT ON LOAD                                                                     58841          7/12/2016   1,127.10   114   1,127.10   2123690   ILOAD NOT ON LOAD
196 2125612   paid $2400.00 7-22-16 check #10545787                                                 58851          7/11/2016   2,400.00   115   2,400.00   2125612   PAID
197 2125949   ILOAD NOT ON LOAD                                                                     58870          7/12/2016   800        114   800        2125949   ILOAD NOT ON LOAD
198 2128750   ILOAD NOT ON LOAD                                                                     58883          7/12/2016   1,462.30   114   1,462.30   2128750   ILOAD NOT ON LOAD
199 2124875   ILOAD NOT ON LOAD                                                                     58884          7/12/2016   650        114   650        2124875   ILOAD NOT ON LOAD
200 2124877   CANCELED LOAD                                                                         58887          7/12/2016   340        114   340        2124877   CANCELED LOAD
201 2124351   ILOAD NOT ON LOAD                                                                     58890          7/13/2016   851.1      113   851.1      2124351   ILOAD NOT ON LOAD
202 2124871   CANCELED LOAD                                                                         58894          7/12/2016   650        114   650        2124871   CANCELED LOAD
203 2123560   ILOAD NOT ON LOAD                                                                     58897          7/12/2016   380        114   380        2123560   ILOAD NOT ON LOAD
204 2124139   paid $1462.30 7-20-16 check #10542858                                                 58900          7/12/2016   1,462.30   114   1,462.30   2124139   PAID
205 2131344   paid $2233.48 7-20-16 check #10542858                                                 58903          7/12/2016   2,248.40   114   2,248.40   2131344   PAID
206 2124158   ILOAD NOT ON LOAD                                                                     58904          7/12/2016   1,383.69   114   1,383.69   2124158   ILOAD NOT ON LOAD
207 2123478   paid $1759.40 7-20-16 check #10542858                                                 58907          7/12/2016   1,759.40   114   1,759.40   2123478   PAID
208 2125071   CANCELED LOAD                                                                         58910          7/12/2016   2,248.40   114   2,248.40   2125071   CANCELED LOAD
209 2131338   ILOAD NOT ON LOAD                                                                     58911          7/12/2016   2,248.40   114   2,248.40   2131338   ILOAD NOT ON LOAD
210 2125624   ILOAD NOT ON LOAD                                                                     58924          7/12/2016   2,400.00   114   2,400.00   2125624   ILOAD NOT ON LOAD
211 2123968   paid $1127.10 7-20-16 check #10542858                                                 58932          7/12/2016   1,127.10   114   1,127.10   2123968   PAID
212 2125744   CANCELED LOAD                                                                         58936          7/12/2016   1,370.80   114   1,370.80   2125744   CANCELED LOAD
213 2124994   paid $2248.40 7-20-16 check #10542858                                                 58956          7/13/2016   2,248.40   113   2,248.40   2124994   PAID
214 2125957   paid $800.00 7-20-16 check #10542858                                                  58961          7/13/2016   800        113   800        2125957   PAID
215 2125866   paid $1386.50 7-21-16 check #10544321                                                 58965          7/13/2016   1,386.50   113   1,386.50   2125866   PAID
216 2125758   ILOAD NOT ON LOAD                                                                     58966          7/13/2016   1,370.80   113   1,370.80   2125758   ILOAD NOT ON LOAD
217 2125777   ILOAD NOT ON LOAD                                                                     58968          7/13/2016   1,370.80   113   1,370.80   2125777   ILOAD NOT ON LOAD
218 2124166   ILOAD NOT ON LOAD                                                                     58975          7/13/2016   1,462.30   113   1,462.30   2124166   ILOAD NOT ON LOAD
219 2123635   ILOAD NOT ON LOAD                                                                     58978          7/13/2016   380        113   380        2123635   ILOAD NOT ON LOAD
220 2123496   CANCELED LOAD                                                                         58989          7/13/2016   1,759.40   113   1,759.40   2123496   CANCELED LOAD
221 2131378   paid $1386.30 7-20-16 check #10542858                                                 59007          7/13/2016   1,386.30   113   1,386.30   2131378   PAID
222 2125753   CANCELED LOAD                                                                         59009          7/13/2016   1,862.20   113   1,862.20   2125753   CANCELED LOAD
223 2125761   CANCELED LOAD                                                                         59010          7/13/2016   1,862.20   113   1,862.20   2125761   CANCELED LOAD
224 2125775   CANCELED LOAD                                                                         59014          7/14/2016   1,862.20   112   1,862.20   2125775   CANCELED LOAD
225 2125873   paid $1386.30 7-21-16 check #10544321                                                 59025          7/14/2016   1,386.30   112   1,386.30   2125873   PAID
226 2125791   ILOAD NOT ON LOAD                                                                     59026          7/14/2016   1,862.20   112   1,862.20   2125791   ILOAD NOT ON LOAD
227 2124927   CANCELED LOAD                                                                         59031          7/14/2016   340        112   340        2124927   CANCELED LOAD
228 2138374   paid $2385.00 7-20-16 check #10542858                                                 59059          7/14/2016   2,385.00   112   2,385.00   2138374   PAID
229 2124200   CANCELED LOAD                                                                         59062          7/14/2016   1,458.36   112   1,458.36   2124200   CANCELED LOAD
230 2124198   ILOAD NOT ON LOAD                                                                     59064          7/14/2016   1,458.36   112   1,458.36   2124198   ILOAD NOT ON LOAD
231 2124186   CANCELED LOAD                                                                         59065          7/14/2016   1,458.36   112   1,458.36   2124186   CANCELED LOAD
232 2140301   paid $1854.09 7-20-16 check #10542858                                                 59074          7/14/2016   1,849.28   112   1,849.28   2140301   PAID
233 2124336   ILOAD NOT ON LOAD                                                                     59085          7/15/2016   1,071.30   111   1,071.30   2124336   ILOAD NOT ON LOAD
234 2123756   CANCELED LOAD                                                                         59095          7/15/2016   380        111   380        2123756   CANCELED LOAD
235 2125886   paid $1386.30 7-21-16 check #10544321                                                 59100          7/15/2016   1,386.30   111   1,386.30   2125886   PAID
236 2124938   CANCELED LOAD                                                                         59103          7/15/2016   340        111   340        2124938   CANCELED LOAD
237 2124896   CANCELED LOAD                                                                         59113          7/15/2016   650        111   650        2124896   CANCELED LOAD
238 2123572   CANCELED LOAD                                                                         59122          7/15/2016   1,752.18   111   1,752.18   2123572   CANCELED LOAD
239 2124059   CANCELED LOAD                                                                         59128          7/15/2016   1,127.10   111   1,127.10   2124059   CANCELED LOAD
240 2125570   ILOAD NOT ON LOAD                                                                     59130          7/15/2016   2,147.01   111   2,147.01   2125570   ILOAD NOT ON LOAD
241 2140781   ILOAD NOT ON LOAD                                                                     59146          7/18/2016   2,233.48   108   2,233.48   2140781   ILOAD NOT ON LOAD
                                                           Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 7 of 17 PageID #:1306


        A                                              B                                                        C         D            E     F          G         H                          I
1   Ref       XPO NOTES                                                                              Invoice#       Date        Amt        Age   Balance    Ref2      STATUS
242 2140410   PENDING DOCUMENTS                                                                      59148          7/18/2016   1,704.09   108   1,704.09   2140410   PENDING CORRECT DOCS
243 2137725   CANCELED LOAD                                                                          59155          7/18/2016   1,124.07   108   1,124.07   2137725   CANCELED LOAD
244 2125796   CANCELED LOAD                                                                          59159          7/18/2016   1,862.20   108   1,862.20   2125796   CANCELED LOAD
245 2124905   CANCELED LOAD                                                                          59167          7/18/2016   650        108   650        2124905   CANCELED LOAD
246 2142007   CANCELED LOAD                                                                          59191          7/18/2016   340        108   340        2142007   CANCELED LOAD
247 2138013   CANCELED LOAD                                                                          59193          7/18/2016   1,752.18   108   1,752.18   2138013   CANCELED LOAD
248 2141954   CANCELED LOAD                                                                          59194          7/18/2016   340        108   340        2141954   CANCELED LOAD
249 2138576   CANCELED LOAD                                                                          59204          7/18/2016   1,068.61   108   1,068.61   2138576   CANCELED LOAD
250 2141970   CANCELED LOAD                                                                          59206          7/18/2016   340        108   340        2141970   CANCELED LOAD
251 2138713   paid $800.00 7-20-16 check #10542858                                                   59217          7/18/2016   800        108   800        2138713   PAID
252 2138092   CANCELED LOAD                                                                          59221          7/18/2016   1,567.30   108   1,567.30   2138092   CANCELED LOAD
253 2139296   CANCELED LOAD                                                                          59233          7/18/2016   2,040.06   108   2,040.06   2139296   CANCELED LOAD
254 2142003   ILOAD NOT ON LOAD                                                                      59245          7/18/2016   1,283.77   108   1,283.77   2142003   ILOAD NOT ON LOAD
255 2137934   ILOAD NOT ON LOAD                                                                      59246          7/18/2016   380        108   380        2137934   ILOAD NOT ON LOAD
256 2138035   CANCELED LOAD                                                                          59255          7/18/2016   200        108   200        2138035   CANCELED LOAD
257 2145934   CANCELED LOAD                                                                          59256          7/20/2016   2,385.00   106   2,385.00   2145934   CANCELED LOAD
258 2140414   paid $1854.09 7-28-16 check #10552394                                                  59284          7/19/2016   1,704.09   107   1,704.09   2140414   PAID
259 2140427   PENDING DOCUMENTS                                                                      59287          7/19/2016   1,854.09   107   1,854.09   2140427   PENDING CORRECT DOCS
260 2140433   CANCELED LOAD                                                                          59288          7/19/2016   1,854.09   107   1,854.09   2140433   CANCELED LOAD
261 2138034   CANCELED LOAD                                                                          59306          7/19/2016   1,752.18   107   1,752.18   2138034   CANCELED LOAD
262 2138696   paid $800.00 7-20-16 check #10542858                                                   59368          7/20/2016   800        106   800        2138696   PAID
263 2141998   ILOAD NOT ON LOAD                                                                      59382          7/20/2016   1,283.77   106   1,283.77   2141998   ILOAD NOT ON LOAD
264 2151730   ILOAD NOT ON LOAD                                                                      59392          7/20/2016   2,385.00   106   2,385.00   2151730   ILOAD NOT ON LOAD
265 2148882   PENDING DOCUMENTS                                                                      59395          7/20/2016   2,404.35   106   2,404.35   2148882   PENDING CORRECT DOCS
266 2141986   CANCELED LOAD                                                                          59397          7/20/2016   340        106   340        2141986   CANCELED LOAD
267 2138508   CANCELED LOAD                                                                          59400          7/20/2016   1,068.61   106   1,068.61   2138508   CANCELED LOAD
268 2138691   ILOAD NOT ON LOAD                                                                      59405          7/20/2016   800        106   800        2138691   ILOAD NOT ON LOAD
269 2140449   ILOAD NOT ON LOAD                                                                      59408          7/20/2016   1,854.09   106   1,854.09   2140449   ILOAD NOT ON LOAD
270 2140444   ILOAD NOT ON LOAD                                                                      59409          7/20/2016   1,854.09   106   1,854.09   2140444   ILOAD NOT ON LOAD
271 2140436   ILOAD NOT ON LOAD                                                                      59410          7/20/2016   1,854.09   106   1,854.09   2140436   ILOAD NOT ON LOAD
272 2138714   CANCELED LOAD                                                                          59445          7/21/2016   1,367.26   105   1,367.26   2138714   CANCELED LOAD
273 2141975   CANCELED LOAD                                                                          59447          7/21/2016   340        105   340        2141975   CANCELED LOAD
274 2151844   PENDING DOCUMENTS                                                                      59460          7/21/2016   1,854.09   105   1,854.09   2151844   PENDING CORRECT DOCS
275 2154985   NOT AN AMAZON LOAD - VERITY XPO LOAD #                                                 59467          7/22/2016   1,854.09   104   1,854.09   2154985   INVALID LOAD #
276 2137761   paid $650.00 7-29-16 check #10553862                                                   59470          7/22/2016   650        104   650        2137761   PAID
277 2138532   CANCELED LOAD                                                                          59485          7/22/2016   1,066.61   104   1,066.61   2138532   CANCELED LOAD
278 2141968   CANCELED LOAD                                                                          59487          7/22/2016   340        104   340        2141968   CANCELED LOAD
279 2141965   CANCELED LOAD                                                                          59489          7/22/2016   340        104   340        2141965   CANCELED LOAD
280 2142016   ILOAD NOT ON LOAD                                                                      59506          7/22/2016   1,283.77   104   1,283.77   2142016   ILOAD NOT ON LOAD
281 2140934   PENDING DOCUMENTS                                                                      59508          7/22/2016   2,233.48   104   2,233.48   2140934   PENDING CORRECT DOCS
282 2152412   CANCELED LOAD                                                                          59517          7/26/2016   340        100   340        2152412   CANCELED LOAD
283 2152219   ILOAD NOT ON LOAD                                                                      59520          7/25/2016   380        101   380        2152219   ILOAD NOT ON LOAD
284 2153212   ILOAD NOT ON LOAD                                                                      59526          7/25/2016   1,283.77   101   1,283.77   2153212   ILOAD NOT ON LOAD
285 2153140   CANCELED LOAD                                                                          59552          7/25/2016   1,752.18   101   1,752.18   2153140   CANCELED LOAD
286 2141959   CANCELED LOAD                                                                          59566          7/25/2016   340        101   340        2141959   CANCELED LOAD
287 2138795   CANCELED LOAD                                                                          59568          7/25/2016   1,367.26   101   1,367.26   2138795   CANCELED LOAD
288 2141984   CANCELED LOAD                                                                          59571          7/25/2016   340        101   340        2141984   CANCELED LOAD
289 2152365   CANCELED LOAD                                                                          59592          7/25/2016   340        101   340        2152365   CANCELED LOAD
290 2153597   CANCELED LOAD                                                                          59627          7/25/2016   800        101   800        2153597   CANCELED LOAD
291 2153250   ILOAD NOT ON LOAD                                                                      59629          7/26/2016   300        100   300        2153250   ILOAD NOT ON LOAD
292 2153678   CANCELED LOAD                                                                          59637          7/25/2016   1,367.26   101   1,367.26   2153678   CANCELED LOAD
293 2152238   ILOAD NOT ON LOAD                                                                      59640          7/25/2016   380        101   380        2152238   ILOAD NOT ON LOAD
294 2155143   PENDING DOCUMENTS                                                                      59648          7/26/2016   2,385.00   100   2,385.00   2155143   PENDING CORRECT DOCS
295 2167571   NOT AN AMAZON LOAD - VERITY XPO LOAD #                                                 59650          7/25/2016   1,124.07   101   1,124.07   2167571   INVALID LOAD #
296 2154911   ILOAD NOT ON LOAD                                                                      59672          7/26/2016   2,233.48   100   2,233.48   2154911   ILOAD NOT ON LOAD
297 2152387   CANCELED LOAD                                                                          59687          7/26/2016   340        100   340        2152387   CANCELED LOAD
298 2153237   ILOAD NOT ON LOAD                                                                      59693          7/26/2016   1,283.77   100   1,283.77   2153237   ILOAD NOT ON LOAD
299 2153623   ILOAD NOT ON LOAD                                                                      59703          7/26/2016   2,040.06   100   2,040.06   2153623   ILOAD NOT ON LOAD
300 2152173   CANCELED LOAD                                                                          59709          7/27/2016   380        99    380        2152173   CANCELED LOAD
301 2152391   CANCELED LOAD                                                                          59710          7/27/2016   340        99    340        2152391   CANCELED LOAD
                                                                                  Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 8 of 17 PageID #:1307


        A                                                                     B                                                        C         D            E     F          G         H                          I
1   Ref       XPO NOTES                                                                                                     Invoice#       Date        Amt        Age   Balance    Ref2      STATUS
302 2153648   CANCELED LOAD                                                                                                 59730          7/27/2016   1,367.26   99    1,367.26   2153648   CANCELED LOAD
303 2153801   ILOAD NOT ON LOAD                                                                                             59763          7/28/2016   1,367.26   98    1,367.26   2153801   ILOAD NOT ON LOAD
304 2153085   PENDING DOCUMENTS                                                                                             59764          7/28/2016   1,752.18   98    1,752.18   2153085   PENDING CORRECT DOCS
305 2152334   ILOAD NOT ON LOAD                                                                                             59766          7/28/2016   380        98    380        2152334   ILOAD NOT ON LOAD
306 2154982   ILOAD NOT ON LOAD                                                                                             59768          7/28/2016   2,233.48   98    2,233.48   2154982   ILOAD NOT ON LOAD
307 2153205   ILOAD NOT ON LOAD                                                                                             59776          7/28/2016   1,283.77   98    1,283.77   2153205   ILOAD NOT ON LOAD
308 2153573   ILOAD NOT ON LOAD                                                                                             59777          7/28/2016   800        98    800        2153573   ILOAD NOT ON LOAD
309 2154964   ILOAD NOT ON LOAD                                                                                             59810          7/28/2016   2,233.48   98    2,233.48   2154964   ILOAD NOT ON LOAD
310 2154884   ILOAD NOT ON LOAD                                                                                             59813          7/28/2016   2,233.48   98    2,233.48   2154884   ILOAD NOT ON LOAD
311 2155306   ILOAD NOT ON LOAD                                                                                             59825          7/29/2016   2,147.01   97    2,147.01   2155306   ILOAD NOT ON LOAD
312 2152161   CANCELED LOAD                                                                                                 59826          7/29/2016   380        97    380        2152161   CANCELED LOAD
313 2153255   ILOAD NOT ON LOAD                                                                                             59837          7/29/2016   300        97    300        2153255   ILOAD NOT ON LOAD
314 2146039   CANCELED LOAD                                                                                                 59841          7/29/2016   1,750.00   97    1,750.00   2146039   CANCELED LOAD
315 2152409   ILOAD NOT ON LOAD                                                                                             59847          7/29/2016   340        97    340        2152409   ILOAD NOT ON LOAD
316 2152416   CANCELED LOAD                                                                                                 59866          8/1/2016    340        94    340        2152416   CANCELED LOAD
317 2152363   CANCELED LOAD                                                                                                 59900          8/1/2016    340        94    340        2152363   CANCELED LOAD
318 2153230   ILOAD NOT ON LOAD                                                                                             59903          8/1/2016    1,283.77   94    1,283.77   2153230   ILOAD NOT ON LOAD
319 2153536   PENDING DOCUMENTS                                                                                             59904          8/1/2016    800        94    800        2153536   PENDING CORRECT DOCS
320 2153167   CANCELED LOAD                                                                                                 59932          8/1/2016    1,752.18   94    1,752.18   2153167   CANCELED LOAD
321 2165475   PENDING DOCUMENTS                                                                                             59934          8/1/2016    1,752.18   94    1,752.18   2165475   PENDING CORRECT DOCS
322 2165477   ILOAD NOT ON LOAD                                                                                             59936          8/1/2016    1,752.18   94    1,752.18   2165477   ILOAD NOT ON LOAD
323 2165470   ILOAD NOT ON LOAD                                                                                             59938          8/1/2016    1,314.95   94    1,314.95   2165470   ILOAD NOT ON LOAD
324 2165656   ILOAD NOT ON LOAD                                                                                             59942          8/1/2016    650        94    650        2165656   ILOAD NOT ON LOAD
325 2165862   CANCELED LOAD                                                                                                 59944          8/1/2016    800        94    800        2165862   CANCELED LOAD
326 2173831   paid $761.70 8-31-16 check #10594107 this is a Rivoj invoice                                                  59954          8/1/2016    761.7      94    761.7      2173831   RIVOJ LOAD - PAID
327 2173742   paid $2231.01 8-31-16 check #10594107 this is a Rivoj invoice                                                 59957          8/1/2016    2,231.01   94    2,231.01   2173742   RIVOJ LOAD - PAID
328 2165625   paid $1124.07 8-31-16 check #10594107 this is a Rivoj invoice                                                 59958          8/1/2016    1,124.07   94    1,124.07   2165625   RIVOJ LOAD - PAID
329 2173712   paid $714.95 8-31-16 check #10594107 this is a Rivoj invoice                                                  59961          8/1/2016    1,314.95   94    1,314.95   2173712   RIVOJ LOAD - PAID
330 2171196   paid $200.00 8-31-16 check #10594107 this is a Rivoj invoice                                                  59963          8/1/2016    1,752.18   94    1,752.18   2171196   RIVOJ LOAD - PAID
331 2165515   paid $2040.06 8-31-16 check #10594107 this is Rivoj invoice                                                   59968          8/1/2016    2,040.06   94    2,040.06   2165515   RIVOJ LOAD - PAID
332 2173841   paid $2233.48 9-1-16 check #10595555 this is a Rivoj invoice                                                  59969          8/1/2016    2,233.48   94    2,233.48   2173841   RIVOJ LOAD - PAID
333 2173743   paid $2233.48 8-31-16 check #10594107 this is Rivoj invoice                                                   59971          8/1/2016    2,233.48   94    2,233.48   2173743   RIVOJ LOAD - PAID
334 2165534   paid $2139.28 8-31-16 check #10594107 this is Rivoj invoice                                                   59973          8/1/2016    2,139.28   94    2,139.28   2165534   RIVOJ LOAD - PAID
335 2170119   paid $1283.77 8-31-16 check #10594107 this is Rivoj invoice                                                   59975          8/1/2016    1,283.77   94    1,283.77   2170119   RIVOJ LOAD - PAID
336 2171282   paid $761.70 8-31-16 check #10594107 this is Rivoj invoice                                                    59976          8/1/2016    761.7      94    761.7      2171282   RIVOJ LOAD - PAID
337 2170448   paid $300.00 8-31-16 check #10594107 this is Rivoj invoice                                                    59978          8/1/2016    300        94    300        2170448   RIVOJ LOAD - PAID
338 2171116   paid $2385.00 8-31-16 check #10594107 this is Rivoj invoice                                                   59980          8/1/2016    2,385.00   94    2,385.00   2171116   RIVOJ LOAD - PAID
339 2165627   paid $1124.07 8-31-16 check #10594107 this is Rivoj invoice                                                   59983          8/1/2016    1,124.07   94    1,124.07   2165627   RIVOJ LOAD - PAID
340 2165631   paid $1124.07 8-31-16 check #10594107 this is Rivoj invoice                                                   59984          8/1/2016    1,124.07   94    1,124.07   2165631   RIVOJ LOAD - PAID
341 2169189   paid $2218.56 9-6-16 check #10599573 this is a Rivoj invoice                                                  60004          8/2/2016    2,233.48   93    2,233.48   2169189   RIVOJ LOAD - PAID
342 2170315   paid $200.00 9-1-16 check #10595555 this is a Rivoj invoice                                                   60008          8/2/2016    1,068.61   93    1,068.61   2170315   RIVOJ LOAD - PAID
343 2171294   paid $759.40 9-1-16 check #10595555 this is a Rivoj invoice                                                   60010          8/2/2016    761.7      93    761.7      2171294   RIVOJ LOAD - PAID
344 2169493   paid $1314.95 9-2-16 check #10597083 this is a Rivoj invoice                                                  60013          8/2/2016    1,314.95   93    1,314.95   2169493   RIVOJ LOAD - PAID
345 2169955   ILOAD NOT ON LOAD                                                                                             60014          8/2/2016    1,752.18   93    1,752.18   2169955   ILOAD NOT ON LOAD
346 2169946   paid $1752.18 9-2-16 check #10597083 this is a Rivoj invoice                                                  60015          8/2/2016    1,752.18   93    1,752.18   2169946   RIVOJ LOAD - PAID
347 2170187   paid $1330.95 9-1-16 check #10595555 this is a Rivoj invoice                                                  60016          8/2/2016    1,330.95   93    1,330.95   2170187   RIVOJ LOAD - PAID
348 2170410   paid $800.00 9-1-16 check #10595555 this is a Rivoj invoice                                                   60017          8/2/2016    800        93    800        2170410   RIVOJ LOAD - PAID
349 2168194   ILOAD NOT ON LOAD                                                                                             60019          8/2/2016    650        93    650        2168194   ILOAD NOT ON LOAD
350 2168174   paid $1121.04 9-1-16 check #10595555 this is a Rivoj invoice                                                  60020          8/2/2016    1,124.07   93    1,124.07   2168174   RIVOJ LOAD - PAID
351 2170130   paid $1280.34 9-1-16 check #10595555 this is a Rivoj invoice                                                  60021          8/2/2016    1,183.77   93    1,183.77   2170130   RIVOJ LOAD - PAID
352 2170372   paid $846.84 9-1-16 check #10595555 this is a Rivoj invoice                                                   60022          8/2/2016    848.97     93    848.97     2170372   RIVOJ LOAD - PAID
353 2155025   paid $2233.48 8-31-16 check #10594107 this is a Rivoj invoice                                                 60023          8/2/2016    2,233.48   93    2,233.48   2155025   RIVOJ LOAD - PAID
354 2173773   paid $200.00 8-31-16 check #10594107 this is a Rivoj invoice                                                  60024          8/2/2016    2,233.48   93    2,233.48   2173773   RIVOJ LOAD - PAID
355 2155091   paid $2233.52 9-2-16 check #10597083 this is a Rivoj invoice                                                  60025          8/2/2016    2,233.48   93    2,233.48   2155091   RIVOJ LOAD - PAID
356 2168192   CANCELED LOAD                                                                                                 60026          8/2/2016    1,200.00   93    1,200.00   2168192   CANCELED LOAD
357 2168175   ILOAD NOT ON LOAD                                                                                             60027          8/2/2016    1,124.07   93    1,124.07   2168175   ILOAD NOT ON LOAD
358 2169798   paid $200.00 9-1-16 check #10595555 this is a Rivoj invoice                                                   60028          8/2/2016    2,040.06   93    2,040.06   2169798   RIVOJ LOAD - PAID
359 2171329   paid $2040.06 9-1-16 check #10595555 this is Rivoj invoice                                                    60029          8/2/2016    1,124.07   93    1,124.07   2171329   RIVOJ LOAD - PAID
360 2169805   paid $2040.06 9-1-16 check #10595555 this is Rivoj invoice                                                    60030          8/2/2016    2,040.06   93    2,040.06   2169805   RIVOJ LOAD - PAID
361 2169809   paid $200.00 9-1-16 check #10595555 this is a Rivoj invoice                                                   60031          8/2/2016    2,040.06   93    2,040.06   2169809   RIVOJ LOAD - PAID
                                                                                                   Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 9 of 17 PageID #:1308


        A                                                                                B                                                                         C          D           E     F          G         H                        I
1   Ref       XPO NOTES                                                                                                                                 Invoice#       Date        Amt        Age   Balance    Ref2      STATUS
362 2169812   paid $2040.06 9-1-16 check #10595555 this is Rivoj invoice                                                                                60032          8/2/2016    2,040.06   93    2,040.06   2169812   RIVOJ LOAD - PAID
363 2155224   paid $2385.00 9-1-16 check #10595555 this is a Rivoj invoice                                                                              60033          8/2/2016    2,385.00   93    2,385.00   2155224   RIVOJ LOAD - PAID
364 2154837   paid $1503.32 9-2-16 check #10597083/comcheck issued for truck repair $730.16 8-2-16 check #130841902724976548. This ia a Rivoj invoice   60037          8/2/2016    2,233.48   93    2,233.48   2154837   RIVOJ LOAD - PAID
365 2165906   paid $1367.26 8-31-16 check #10594107 this is a Rivoj invoice                                                                             60041          8/2/2016    1,367.26   93    1,367.26   2165906   RIVOJ LOAD - PAID
366 2165902   paid $1367.26 8-31-16 check #10594107 this is a Rivoj invoice                                                                             60042          8/2/2016    1,397.26   93    1,397.26   2165902   RIVOJ LOAD - PAID
367 2170166   paid $1330.95 8-31-16 check #10594107 this is a Rivoj invoice                                                                             60043          8/3/2016    1,330.95   92    1,330.95   2170166   RIVOJ LOAD - PAID
368 2170639   paid $380.00 9-2-16 check #10597083 this is a Rivoj invoice                                                                               60045          8/2/2016    380        93    380        2170639   RIVOJ LOAD - PAID
369 2165918   Paid $1,367.26 8/31/2016 check #10594107                                                                                                  60040          8/9/2016    1,367.26   127   1,367.26   2165918   RIVOJ LOAD - PAID
370 2180391   Paid $1,727.88 9/6/2016 check #10599573                                                                                                   60237          8/8/2016    1,727.88   128   1,727.88   2180391   RIVOJ LOAD - PAID
371 2180254   Paid $759.40 9/6/2016 check #10599573                                                                                                     60242          8/8/2016    759.40     128   759.40     2180254   RIVOJ LOAD - PAID
372 2180425   Paid $846.84 9/6/2016 check #10599573                                                                                                     60290          8/8/2016    846.84     128   846.84     2180425   RIVOJ LOAD - PAID
373 2201102   Rivoj agreed to shortpay to compensate for money the owed XPO Gainesville Team for tolls & trailers damage.                               61076          9/6/2016    1,121.04   99    1,121.04   2201102   SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS
374 2201087   Rivoj agreed to shortpay to compensate for money the owed XPO Gainesville Team for tolls & trailers damage.                               61077          9/6/2016    1,434.48   99    1,434.48   2201087   SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS
375 N/A       Could not locate XPO load based on invoice #, pending XPO load number                                                                     60268          8/9/2016    1,308.90         1,308.90   N/A       PENDING XPO LOAD NUMBER
376 N/A       Could not locate XPO load based on invoice #, pending XPO load number                                                                     60203          8/8/2016    2,219.56         2,219.56   N/A       PENDING XPO LOAD NUMBER
377 2169986   Rivoj not on load, BOL provided belongs to load 1998951 which has been paid.                                                              60166          8/8/2016    1,744.96         1,744.96   2169986   RIVOJ NOT ON LOAD
378 2168927   Paid $2370 9/6/2016 Check #10599573                                                                                                       60188          8/8/2016    2,370.00         2,370.00   2168927   RIVOJ LOAD - PAID
379 2180494   Rivoj not on load, BOL provided is a manipulated copy of the BOL for load 1862349 which was paid to ILOAD.                                60270          8/8/2016    2,400.00         2,400.00   2180494   RIVOJ NOT ON LOAD
380 2114559   Paid to Iload on invoice #58538 $340.00 7/15/2016 check #10537957                                                                         60173          8/8/2016    340.00           340.00     2114559   RIVOJ NOT ON LOAD
381 N/A       Could not locate XPO load based on invoice #, pending XPO load number                                                                     60212          8/8/2016    340.00           340.00     N/A       PENDING XPO LOAD NUMBER
382 2169991   LOAD CANCELED NO TONU ISSUED, BOL provided belongs to 1998951 which was paid to ILOAD                                                     60253          8/8/2016    1,744.96         1,744.96   2169991   CANCELED LOAD
383 2169513   LOAD CANCELED NO TONU ISSUED, BOL provided belongs to 2123484 which was paid to ILOAD                                                     60256          8/8/2016    1,308.90         1,308.90   2169513   CANCELED LOAD
384 2169833   Rate on this was $1,727.88 , paid 9/6/2016 $1,727.88 Check #10599573                                                                      60109          8/8/2016    2,040.00         312.12     2169833   RIVOJ LOAD - PAID
385 2169838   Rate on this was $1,727.88 , paid 9/6/2016 $1,727.88 Check #10599573                                                                      60111          8/8/2016    2,032.80         609.83     2169838   RIVOJ LOAD - PAID
386 2169846   Rate on this was $1,727.88 , paid 9/6/2016 $1,727.88 Check #10599573                                                                      60209          8/8/2016    2,032.80         609.84     2169846   RIVOJ LOAD - PAID
387 2180408   Rate on this was $1,074.48, paid 9/8/2016 Check #10602904                                                                                 60278          8/8/2016    2,032.80         1,916.67   2180408   RIVOJ LOAD - PAID
388 2180466   Rate on this was $1,727.88 , paid 9/8/2016 Check #1602904                                                                                 60279          8/8/2016    1,813.56         85.68      2180466   RIVOJ LOAD - PAID
389 2170323   Paid $200 TONU Per Invoice 60062 uploaded by edward.bridges@wexinc.com                                                                    60062          8/8/2016    1,068.61         868.61     2170323   RIVOJ LOAD - PAID
390 2169043   Paid $200 TONU Per Invoice 60063 uploaded by edward.bridges@wexinc.com                                                                    60063          8/8/2016    340.00           140.00     2169043   RIVOJ LOAD - PAID
391 2170457   Paid $200 TONU Per Invoice 60169 uploaded by edward.bridges@wexinc.com                                                                    60169          8/8/2016    300.00           100.00     2170457   RIVOJ LOAD - PAID
392 2170341   Paid $200 TONU Per Invoice 60174 uploaded by edward.bridges@wexinc.com                                                                    60174          8/8/2016    1,068.61         868.61     2170341   RIVOJ LOAD - PAID
393 2182055   Paid $200 TONU Per Invoice 60187 uploaded by edward.bridges@wexinc.com                                                                    60187          8/8/2016    2,370.00         2,170.00   2182055   RIVOJ LOAD - PAID
394 2181141   Paid $200 TONU Per Invoice 60260 uploaded by edward.bridges@wexinc.com                                                                    60260          8/8/2016    800.00           600.00     2181141   RIVOJ LOAD - PAID
395 2171335   Paid $200 TONU Per Invoice 60061 uploaded by edward.bridges@wexinc.com                                                                    60061          8/8/2016    2,040.06         1,840.06   2171335   RIVOJ LOAD - PAID
396 2181596   Paid $200 TONU Per Invoice 6014 sent in to Pat Landeck                                                                                    60149          8/8/2016    1,250.00         1,250.00   2181596   RIVOJ LOAD - PAID
397 2186467   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2046178 which was paid to ILOAD                                     60255          8/8/2016    1,560.60         1,560.60   2186467   RIVOJ NOT ON LOAD
398 2168188   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 1793218 which was paid to ILOAD                                     60215          8/8/2016    1,124.07         1,124.07   2168188   RIVOJ NOT ON LOAD
399 2168195   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 1933314 which was paid to ILOAD                                     60066          8/8/2016    650.00           650.00     2168195   RIVOJ NOT ON LOAD
400 2170413   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 1816528 which was paid to ILOAD                                     60067          8/9/2016    800.00           800.00     2170413   RIVOJ NOT ON LOAD
401 2171196   Paid $200 TONU Per Invoice 59963 sent in to Pat Landeck                                                                                   59963          8/11/2016   1,752.18         1,552.18   2171196   RIVOJ LOAD - PAID
402 2155078   Paid $200 TONU Per Invoice 60007 sent in to Pat Landeck                                                                                   60007          8/11/2016   2,233.45         2,233.45   2155078   RIVOJ LOAD - PAID
403 2170315   Paid $200 TONU Per Invoice 60008 sent in to Pat Landeck                                                                                   60008          8/11/2016   1,068.61         1,068.61   2170315   RIVOJ LOAD - PAID
404 2173773   Paid $200 TONU Per Invoice 60024 sent in to Pat Landeck                                                                                   60024          8/11/2016   2,233.48         2,233.48   2173773   RIVOJ LOAD - PAID
405 2169798   Paid $200 TONU Per Invoice 60028 sent in to Pat Landeck                                                                                   60028          8/11/2016   2,040.06         1,840.66   2169798   RIVOJ LOAD - PAID
406 2169809   Paid $200 TONU Per Invoice 60031 sent in to Pat Landeck                                                                                   60031          8/11/2016   2,040.06         1,840.66   2169809   RIVOJ LOAD - PAID
407 2165902   Rate was $1,367.26, please refer to rate con sent in with the paperwork.                                                                  60042          8/11/2016   1,397.26         30.00      2165902   RIVOJ LOAD - PAID
408 2173771   Paid $2,218.56 per Invoice #60050 & rate con sent in by Edward.bridges@wexinc.com                                                         60050          8/8/2016    2,233.48         14.92      2173771   RIVOJ LOAD - PAID
409 2168179   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 1793218 which was paid to ILOAD                                     60052          8/8/2016    1,124.07         3.03       2168179   RIVOJ NOT ON LOAD
410 2168177   Paid $1121.04 per invoice 60057 sent to Shiedah Johnson                                                                                   60057          8/8/2016    1,124.07         3.03       2168177   RIVOJ LOAD - PAID
411 2168208   Paid $2130.98 per invoice 60058 sent in to Shiedah Johnson                                                                                60058          8/8/2016    2,139.09         8.14       2168208   RIVOJ LOAD - PAID
412 2170378   Paid 846.84 per invoice 60069 sent in to Pat Landeck                                                                                      60069          8/8/2016    848.97           2.13       2170378   RIVOJ LOAD - PAID
413 2169198   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2068197 which was paid to ILOAD                                     60077          8/8/2016    2,233.48         2,233.48   2169198   RIVOJ LOAD - PAID
414 2169830   Paid $200 TONU Per Invoice 60099 sent in to Pat Landeck                                                                                   60099          8/8/2016    2,032.80         1,832.60   2169830   RIVOJ LOAD - PAID
415 2169052   Paid $200 TONU Per Invoice 60101 sent in to Pat Landeck                                                                                   60101          8/8/2016    340.00           140.00     2169052   RIVOJ LOAD - PAID
416 2168181   Paid $1,121.04 per invoice 60105 sent in to Pat Landeck                                                                                   60105          8/8/2016    1,124.07         3.03       2168181   RIVOJ LOAD - PAID
417 2169841   Paid $1,727.88 per invoice 60153 sent into Pat Landeck                                                                                    60153          8/8/2016    1,843.35         115.47     2169841   RIVOJ LOAD - PAID
418 2168460   Paid $759.40 per Invoice 60213 & rate con sent in by Edward.bridges@wexinc.com                                                            60213          8/8/2016    761.70           2.30       2168460   RIVOJ LOAD - PAID
419 2170354   Paid $1065.95 per Invoice 60216 & rate con sent in by Edward.bridges@wexinc.com                                                           60216                      1,068.61         2.69       2170354   RIVOJ LOAD - PAID
420 2170152   Paid $1280.34 per Invoice 60218 & rate con sent in by Edward.bridges@wexinc.com                                                           60218                      1,283.77         3.43       2170152   RIVOJ LOAD - PAID
421 2170395   Paid $846.84 Per Invoice 60219 & rate con sent in to Pat Landeck                                                                          60219                      848.97           2.13       2170395   RIVOJ LOAD - PAID
                                                                                                   Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 10 of 17 PageID #:1309


        A                                                                                 B                                                             C          D          E     F          G         H                       I
1   Ref       XPO NOTES                                                                                                                      Invoice#       Date       Amt        Age   Balance    Ref2      STATUS
422 2169852   Paid $1727.88 per invoice 60220 sent in by edward.bridges@wexinc.com                                                           60220                     2,032.80         304.92     2169852   RIVOJ LOAD - PAID
423 2182499   Paid $200 TONU Per Invoice 60303 sent in to Pat Landeck                                                                        60303                     340.00           140.00     2182499   RIVOJ LOAD - PAID
424 2179510   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2113825 which was paid to ILOAD                          60080                     1,046.60         1,046.60   2179510   RIVOJ LOAD - PAID
425 2168211   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 1673362 which was paid to ILOAD                          60085                     2,130.98         2,130.98   2168211   RIVOJ NOT ON LOAD
426 2168182   Rivoj not on load, no bol ever provided.                                                                                       60102                     1,124.07         1,124.07   2168182   RIVOJ NOT ON LOAD
427 2173831   Paid under invoice #59954 sent in by factoring_reports@fleetone.com, check #10594107 8/31/2016 $761.70                         60416                     761.70           761.70     2173831   RIVOJ LOAD - PAID
428 2181159   xpo not responsible for $473.48 repair bill 7 days after a driver picked up empty trailer.                                     60652                     1,071.52         473.48     2181159   PAID
429 2181100   Paid $200 TONU Per Invoice 60485 sent in to Pat Landeck                                                                        60485                     1,363.72         1,163.72   2181100   PAID TONU
430 2180385   Paid $200 TONU Per Invoice 60540 sent in to Pat Landeck                                                                        60540                     1,074.48         874.48     2180385   PAID TONU
431 2195916   Rate was $1,448.88 - $381.20 was added to offset comcheck repair that would of otherwise been deducted from pay.               60666                     1,830.08         381.20     2195916   PAID
432 2170406   Paid $200 TONU Per Invoice 60018 sent in to Pat Landeck                                                                        60018                     800.00           600.00     2170406   PAID TONU
433 2180514   Paid $200 TONU Per Invoice 60493 sent in to Pat Landeck                                                                        60493                     1,065.92         865.92     2180514   PAID TONU
434 2180155   Paid $200 TONU Per Invoice 60495 sent in to Pat Landeck                                                                        60495                     380.00           180.00     2180155   PAID TONU
435 2180453   Paid $200 TONU Per Invoice 60497 sent in to Pat Landeck                                                                        60497                     1,727.88         1,527.88   2180453   PAID TONU
436 2180194   Paid $200 TONU Per Invoice 60526 sent in to Pat Landeck                                                                        60526                     380.00           180.00     2180194   PAID TONU
437 2180212   Paid $200 TONU Per Invoice 60535 sent in to Pat Landeck                                                                        60535                     380.00           180.00     2180212   PAID TONU
438 2169202   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2169189 which was paid to RIVOJ                          60005                     2,233.48         2,233.48   2169202   RIVOJ NOT ON LOAD
439 2169193   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2154839 which was paid to ILOAD                          60012                     2,233.48         2,233.48   2169193   RIVOJ NOT ON LOAD
440 2169955   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2169978 which was paid to RIVOJ                          60014                     1,752.18         1,752.18   2169955   RIVOJ NOT ON LOAD
441 2168194   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2180019 which was paid to RIVOJ                          60019                     650.00           650.00     2168194   RIVOJ NOT ON LOAD
442 2168175   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2153213 which was paid to ILOAD                          60027                     1,124.07         1,124.07   2168175   RIVOJ NOT ON LOAD
443 2168967   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2069346 which was paid to ILOAD                          60286                     2,370.00         2,370.00   2168967   RIVOJ NOT ON LOAD
444 2187470   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2143403 which was paid to ILOAD                          60287                     759.40           759.40     2187470   RIVOJ NOT ON LOAD
445 2168175   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 1816528 which was paid to ILOAD                          60293                     800.00           800.00     2168175   RIVOJ NOT ON LOAD
446 2182611   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2140968 which was paid to ILOAD                          60474                     2,218.56         2,218.56   2182611   RIVOJ NOT ON LOAD
447 2182553   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2169189 which was paid to RIVOJ                          60478                     2,218.56         2,218.56   2182553   RIVOJ NOT ON LOAD
448 2180040   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2137739 which was paid to ILOAD                          60483                     800.00           800.00     2180040   RIVOJ NOT ON LOAD
449 2182427   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2068566 which was paid to ILOAD                          60486                     1,327.40         1,327.40   2182427   RIVOJ NOT ON LOAD
450 2180350   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2143403 which was paid to ILOAD                          60487                     759.40           759.40     2180350   RIVOJ NOT ON LOAD
451 2182585   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2155097 which was paid to RIVOJ                          60492                     2,218.56         2,218.56   2182585   RIVOJ NOT ON LOAD
452 2181098   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2170276 which was paid to RIVOJ                          60507                     1,363.72         1,363.72   2181098   RIVOJ NOT ON LOAD
453 2141974   Rivoj not on load, load was paid to ILOAD on invoice #56203, same documents submitted                                          60509                     340.00           340.00     2141974   RIVOJ NOT ON LOAD
454 2124918   Rivoj not on load, load was paid to ILOAD on invoice #58973, same documents submitted                                          60510                     340.00           340.00     2124918   RIVOJ NOT ON LOAD
455 2182399   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2170453 which was paid to RIVOJ                          60528                     340.00           340.00     2182399   RIVOJ NOT ON LOAD
456 2182468   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2169032 which was paid to RIVOJ                          60539                     340.00           340.00     2182468   RIVOJ NOT ON LOAD
457 2182439   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2104471 which was paid to ILOAD                          60541                     1,327.40         1,327.40   2182439   RIVOJ NOT ON LOAD
458 2182563   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2155042 which was paid to ILOAD                          60554                     2,218.56         2,218.56   2182563   RIVOJ NOT ON LOAD
459 2182244   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2170139 which was paid to RIVOJ                          60557                     1,280.34         1,280.34   2182244   RIVOJ NOT ON LOAD
460 2165881   PAID, Check #10594107 8/31/2016 $1,068.61                                                                                      59955                     1,068.61         1,068.61   2165881   PAID
461 2170176   PAID, Check #10594107 8/31/2016 $1,330.95                                                                                      59964                     1,330.95         1,330.95   2170176   PAID
462 2165890   PAID, Check #10594107 8/31/2016 $1,068.61                                                                                      59965                     1,068.61         1,068.61   2165890   PAID
463 2165519   PAID, Check #10594107 8/31/2016 $2,040.06                                                                                      59970                     2,040.06         2,040.06   2165519   PAID
464 2180537   PAID, check #10606800 9/12/2016 $1065.92                                                                                       60558                     1,065.92         1,065.92   2180537   PAID
465 2157269   Rivoj not on load, load was paid to ILOAD on invoice #61706, please refer back to rate con                                     61706                     100.00           100.00     2157269   RIVOJ NOT ON LOAD
466 2180169   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2170658 which was paid to RIVOJ                          60501                     380.00           380.00     2180169   RIVOJ NOT ON LOAD
467 2196592   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2170613 which was paid to RIVOJ                          60579                     200.00           200.00     2196592   RIVOJ NOT ON LOAD
468 2197902   Rivoj not on load, BOL provided is a manipulated copy for BOL to load 2153532 which was paid to ILOAD                          60592                     1,727.88         1,727.88   2197902   RIVOJ NOT ON LOAD
469 2180102   PAID, Check #10599573 9/6/2016 $380.                                                                                           60322                     380.00           380.00     2180102   PAID
470 2169319   PAID, Check #10599573 9/6/2016 $2218.56                                                                                        60469                     2,218.56         2,218.56   2169319   PAID
471 2169108   PAID, Check #10599573 9/6/2016 $1250                                                                                           60572                     1,250.00         1,250.00   2169108   PAID
472 2170721   PAID, Check #10599573 9/6/2016 $380                                                                                            60635                     380.00           380.00     2170721   PAID
473 1886157   Rate was $5321.25, an extra $200 was added to offset a comcheck that would have otherwise been deducted from carrier pay       52752                     5,521.25         200.00     1886157   PAID
474 1894508   Paid $200 TONU Per Invoice 52801 sent in to Pat Landeck                                                                        52801                     400.00           200.00     1894508   PAID TONU
475 1894559   Paid $200 TONU Per Invoice 53039 sent in to by ILOAD                                                                           53039                     400.00           200.00     1894559   PAID TONU
476 1894603   Paid $200 TONU Per Invoice 53040 sent in to Pat Landeck                                                                        53040                     400.00           200.00     1894603   PAID TONU
477 1894609   Paid $200 TONU Per Invoice 53044 sent in to by ILOAD                                                                           53044                     400.00           200.00     1894609   PAID TONU
478 1894579   Paid $200 TONU Per Invoice 53049 sent in to Pat Landeck                                                                        53049                     400.00           200.00     1894579   PAID TONU
479 1894532   Paid $200 TONU Per Invoice 53051 sent in to Pat Landeck                                                                        53051                     400.00           200.00     1894532   PAID TONU
480 1894530   Paid $200 TONU Per Invoice 53067 sent in to Pat Landeck                                                                        53067                     400.00           200.00     1894530   PAID TONU
481 1894536   Paid $200 TONU,                                                                                                                53084                     400.00           200.00     1894536   PAID TONU
                                                                                                   Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 11 of 17 PageID #:1310


        A                                                                                 B                                                             C          D          E     F          G         H                        I
1   Ref       XPO NOTES                                                                                                                      Invoice#       Date       Amt        Age   Balance    Ref2      STATUS
482 2068358   Rate was $2030.42, an extra $200 was added to offset a comcheck that would have otherwise been deducted from carrier pay       57524                     2,230.42         200.00     2068358   PAID
483 2155188   Rate was $2176.86, an extra $208.14 was added to offset a comcheck that would have otherwise been deducted from carrier pay    59816                     2,385.00         208.14     2155188   PAID
484 1749135   Rate was $8428.60, an extra $210.80 was added to offset a comcheck that would have otherwise been deducted from carrier pay    51529                     8,639.40         210.80     1749135   PAID
485 1745420   Reimbursed the $218.62 Check #10468779 5/13/2016                                                                               50034                     1,177.07         218.62     1745420   ALREADY REIMBURSED
486 1816540   Rate was $900, an extra $225 was added to offset a comcheck that would have otherwise been deducted from carrier pay           51307                     1,125.00         225.00     1816540   PAID
487 1759649   Reimbursed the $228.65 Check #10468779 5/13/2016                                                                               50109                     1,430.56         228.65     1759649   ALREADY REIMBURSED
488 2081518   Rate was $2147.40, paid via invoice with matching amount 57881 sent to Angela Horne                                            57881                     2,147.40         234.60     2081518   PAID
489 1929393   Rate was $3000, an extra $252.13 was added to offset a comcheck that would have otherwise been deducted from carrier pay       53744                     3,252.13         252.13     1929393   PAID
490 1749136   Reimbursed the balance of $254.57 on 5/20/2016 Check #10476227                                                                 51530                     8,428.60         254.57     1749136   PAID
491 1826551   Rate was $947.45, please refer to last rate con sent.                                                                          51877                     1,212.10         264.65     1826551   PAID
492 1880991   Rate was $5658.80, an extra $272.39 was added to offset a comcheck that would have otherwise been deducted from carrier pay    52594                     5,931.19         272.39     1880991   PAID
493 1781652   Reimbursed the $280 balance on 5/19/2016 Check #10474805                                                                       51060                     8,415.00         280.00     1781652   ALREADY REIMBURSED
494 1805954   Rate was $1212.10, an extra $284.59 was added to offset a comcheck that would have otherwise been deducted from carrier pay    51075                     1,496.69         284.59     1805954   PAID
495 2081291   Paid $1,759.40 Check #10527779 7/6/2016                                                                                        57747                     1,759.40         297.10     2081291   PAID
496 1837062   Paid #1215.22 as per invoice and rate con Check #10382961 2/16/2016                                                            51788                     1,515.22         300.00     1837062   PAID
497 1793932   Rate was $900, please see rate con sent 1/15/2016                                                                              51072                     1,219.40         319.40     1793932   PAID
498 1805978   Rate was $1212.10, an extra $346.28 was added to offset a comcheck that would have otherwise been deducted from carrier pay    51175                     1,558.38         346.28     1805978   PAID
499 1648191   Comcheck given for trailer repair, not XPO Responsibility                                                                      47678                     450.00           372.53     1648191   PAID
500 2098889   Comcheck was given for $391.39 for a TRUCK repair, XPO Is owed $91.39 from carrier                                             58230                     300.00           391.39     2098889   PAID
501 1847006   Paid $1259.76 Check# 10394021 on 2/29/2016                                                                                     52211                     1,259.76         398.02     1847006   PAID
502 1804541   Rate was $1266.62, an extra $398.50 was added to offset a comcheck that would have otherwise been deducted from carrier pay    51239                     1,665.12         398.50     1804541   PAID
503 1874125   Rate was $5320.82, an extra $405.97 was added to offset a comcheck that would have otherwise been deducted from carrier pay    52595                     5,726.79         405.97     1874125   PAID
504 1807297   Reimbursed the $437.53 balance on 5/19/2016 Check #10474805                                                                    51150                     5,843.70         439.68     1807297   ALREADY REIMBURSED
505 1777440   Reimbursed the $437.99 balance on 5/20/2016 Check #10476227                                                                    50266                     1,427.00         441.31     1777440   ALREADY REIMBURSED
506 2113317   Paid $200 TONU Per invoice 58644 and rate con sent to Tania Diez                                                               58644                     650.00           450.00     2113317   PAID
507 1932392   Paid $380 per invoice #53800 and rate on sent in by ILOAD                                                                      53800                     840.45           460.45     1932392   PAID
508 2071338   $500 advance given to carrier, XPO not responsible for this.                                                                   57436                     2,139.28         500.00     2071338   PAID
509 1781477   Reimbursed the $529.84 balance on 5/20/2016 check #10476227                                                                    51534                     8,965.80         529.84     1781477   ALREADY REIMBURSED
510 1787931   Reimbursed the $535 balance on 5/13/2016 check #10468779                                                                       50507                     2,212.78         535.00     1787931   ALREADY REIMBURSED
511 2125981   Paid $200 TONU per Invoice #59089 and rate con sent to Tania Diez                                                              59089                     800.00           600.00     2125981   PAID TONU
512 1772027   Rate was $9268.40, an extra $646.96 was added to offset a comchecck that would have otherwise been deducted from carrier pay   51532                     9,915.36         600.00     1772027   PAID
513           Could not locate XPO load based on invoice #, pending XPO load number                                                          54304                     950.00           668.00               PENDING XPO LOAD NUMBER
514 1780407   Reimbursed the $677.40 balance on 5/27/2016 check #10483514                                                                    50194                     927.00           677.40     1780407   ALREADY REIMBURSED
515 1859267   Shortpay due to running through tolls with out trailer, without paying the toll                                                52409                     964.06           925.00     1859267   SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS
516 1793856   Shortpay due to toll violations                                                                                                50709                     1,219.40         742.95     1793856   SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS
517 1751584   Rate was $8428.60, an extra $808.77 was added to offset a comcheck that would have otherwise been deducted from carrier pay    49971                     9,237.37         808.77     1751584   PAID
518 1795500   Comcheck advance was given to driver for him to repair his truck, XPO is not responsible for this                              51043                     1,273.48         845.00     1795500   PAID
519 1688900   Reimburesed the $849.23 balance on 5/13/2016 check #10468779                                                                   50390                     3,510.00         849.23     1688900   ALREADY REIMBURSED
520 1685777   Paid $500 TONU per invoice #48165 and rate con with matching $500 on it sent in by ILOAD                                       48165                     1,380.00         880.00     1685777   PAID TONU
521 1685753   Paid $500 TONU per invoice 48352 and rate con with matching $500 on it sent in by ILOAD                                        48352                     1,380.00         880.00     1685753   PAID TONU
522 1857852   Short pay due to toll violation                                                                                                52323                     932.72           885.65     1857852   SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS
523 1688959   Reimbursed the $849.23 balance on 5/13/2016 check #10468779                                                                    50398                     3,510.00         886.40     1688959   ALREADY REIMBURSED
524 2131355   Paid $200 TONU per Invoice 59087 and rate con sent to Tania Diez                                                               59087                     1,124.07         924.07     2131355   PAID TONU
525 2100524   Paid $200 TONU per Invoice 58086 and rate con sent in by edward.bridges@wexinc.com                                             58086                     1,127.10         927.10     2100524   PAID TONU
526 1891338   Rate on this was $300, please check rate con sent 3/20/2016                                                                    53135                     1,263.19         963.19     1891338   PAID
527 1815877   Short pay for toll violation                                                                                                   51306                     1,049.80         973.75     1815877   SHORTPAY DUE TO TRAILER/TOLL VIOLATIONS
528 1771308   Reimbursed the $974.01 on 5/13/2016 check #974.01                                                                              50283                     974.71           974.70     1771308   ALREADY REIMBURSED
529 1772241   Reimbursed the $1000 on 5/20/2016 check #1000                                                                                  51527                     8,428.60         1,000.00   1772241   ALREADY REIMBURSED
530 1673836   Reimbursed the $1009.49 balance on 5/13/2016 check#1009.49                                                                     48008                     1,515.00         1,009.49   1673836   ALREADY REIMBURSED
531           Could not locate XPO load based on invoice #, pending XPO load number                                                          55756                     1,036.10         1,036.10             PENDING XPO LOAD NUMBER
532 1715237   Paid $200 TONU per invoice #48547 and rate con with matching $200 sent in by ILOAD                                             48547                     1,237.00         1,037.00   1715237   PAID TONU
533 1919774   Rate was $4458.00 an extra $1040.57 was added to offset a comcheck that would have otherwise been deducted from carrier pay    53893                     5,498.57         1,040.57   1919774   PAID
534 1969287   Rate was $380 , refer to last rate con sent 4/29                                                                               54921                     1,442.60         1,062.60   1969287   PAID
535 1758094   Paid, $1066.94 Check #10333445 12/24/2015                                                                                      49955                     1,066.09         1,066.09   1758094   PAID
536 2124910   Paid, $200 TONU per invoice and rate con sent in by maya@iloadinc.com                                                          58971                     1,370.80         1,170.80   2124910   PAID TONU
537           Could not locate XPO load based on invoice #, pending XPO load number                                                                                                                          PENDING XPO LOAD NUMBER
538 2125820   Paid, $200 TONU per invoice and rate con sent in to Tania Diez                                                                 59157                     1,370.80         1,170.80   2125820   PAID TONU
539 1685742   Paid, $200 TONU per invoice and rate con sent in by iload                                                                      48162                     1,380.00         1,180.00   1685742   PAID TONU
540 1697178   Paid, $200 TONU per invoice and rate con sent in by iload                                                                      48317                     1,380.00         1,180.00   1697178   PAID TONU
541 1685766   Paid, $200 TONU per invoice and rate con sent in by iload                                                                      48326                     1,380.00         1,180.00   1685766   PAID TONU
                                                                                                       Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 12 of 17 PageID #:1311


        A                                                                                     B                                                             C          D          E     F          G         H                       I
1   Ref       XPO NOTES                                                                                                                          Invoice#       Date       Amt        Age   Balance    Ref2      STATUS
542 1697168   Paid, $200 TONU - BOL submitted is a manipulated copy of BOL to load #1697212 which was paid to ILOAD                              48411                     1,380.00         1,180.00   1697168   PAID TONU
543 2084195   Shortpay due to comcheck advance in a total of $1332.19 for trail repair, carrier responsibility bc driver damaged rim.            57616                     1,707.14         1,182.33   2084195   PAID
544 2131377   Paid, $200 TONU per invoice 59077 and rate con sent in by maya@iloadinc.com                                                        59077                     1,386.30         1,186.30   2131377   PAID TONU
545 2125878   Paid, $200 TONU per invoice and rate con sent in to Tania Diez                                                                     59099                     1,386.30         1,186.30   2125878   PAID TONU
546 2125878   Paid, $200 TONU per invoice and rate con sent in to Tania Diez                                                                     59160                     1,386.50         1,186.50   2125878   PAID TONU
547 1673395   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48181                     1,400.00         1,200.00   1673395   PAID TONU
548 1845473   Paid, $1211.28 Check #10391148 2/25/2016                                                                                           52058                     1,215.22         1,215.22   1845473   PAID
549 1633885   Paid, 1440 Check #10268678 issued 10/6/2015                                                                                        47438                     1,440.00         1,240.00   1633885   PAID
550 1685637   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48172                     1,440.00         1,240.00   1685637   PAID TONU
551 1685569   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48173                     1,440.00         1,240.00   1685569   PAID TONU
552 1673406   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48179                     1,440.00         1,240.00   1673406   PAID TONU
553 1685353   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48180                     1,440.00         1,240.00   1685353   PAID TONU
554 1685564   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48199                     1,440.00         1,240.00   1685564   PAID TONU
555 1710662   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48438                     1,440.00         1,240.00   1710662   PAID TONU
556 2100794   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          58109                     1,462.30         1,262.30   2100794   PAID TONU
557 2116574   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          58471                     1,462.30         1,262.30   2116574   PAID TONU
558 1685716   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48201                     1,515.00         1,315.00   1685716   PAID TONU
559 1697260   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          48321                     1,515.00         1,315.00   1697260   PAID TONU
560 2058522   Rate was $786.16, paid per matching invoicfe #57332 and rate con sent by connie@iloadinc.com                                       57332                     2,131.16         1,345.00   2058522   PAID
561 1945863   Rate was $750 - paid, load had to be recovered. Iload is billing for full rate which does not apply                                54558                     2,106.80         1,356.80   1945863   PAID
562 1921049   Rate was $604.01 paid per invoice and rate con sent by connie@iloadinc.com                                                         53866                     2,106.80         1,502.79   1921049   PAID
563 2068597   Paid, $200 TONU per invoice and rate con sent in by edward.bridges@wexinc.com                                                      57297                     1,704.09         1,504.09   2068597   PAID TONU
564 2013350   Rate was $600 - paid per invoice #55846 sent in by connie@iloadinc.com                                                             55846                     2,123.04         1,523.04   2013350   PAID
565 2123558   Paid, $200 TONU per invoice and rate con sent in to Tania Diez                                                                     59061                     1,752.18         1,552.18   2123558   PAID TONU
566 2123536   Paid, $200 TONU per invoice 59045 and rate con sent in by maya@iloadinc.com                                                        59045                     1,759.40         1,559.40   2123536   PAID TONU
567 2068041   Shortpay due to comcheck advance of $1773.41, invoice for $460.07 received                                                         57276                     2,233.48         1,773.41   2068041   PAID
568 1710936   Paid, $400 TONU per invoice and rate con sent in by iload                                                                          48423                     2,238.90         1,838.90   1710936   PAID TONU
569 1710932   Paid, $400 TONU per invoice and rate con sent in by iload                                                                          48424                     2,238.90         1,838.90   1710932   PAID TONU
570 1710933   Paid, $400 TONU per invoice and rate con sent in by iload                                                                          48431                     2,238.90         1,838.90   1710933   PAID TONU
571 1710818   Paid, $400 TONU per invoice and rate con sent in by iload                                                                          48436                     2,238.90         1,838.90   1710818   PAID TONU
572 1710930   Paid, $400 TONU per invoice and rate con sent in by iload                                                                          48524                     2,238.90         1,838.90   1710930   PAID TONU
573 1731539   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          50767                     2,072.00         1,872.00   1731539   PAID TONU
574 2041923   Shortpay due to comcheck advance of $1994.50 given - IKO responsible                                                               56607                     2,123.04         1,994.50   2041923   PAID
575           Could not locate XPO load based on invoice #, pending XPO load number                                                              53986                                                           PENDING XPO LOAD NUMBER
576 1710802   Paid, $200 TONU, bol provided is a manipulated copy of the bills for load 1654456                                                  48421                     2,238.90         2,038.90   1710802   PAID TONU
577 2098548   Paid, $200 TONU per invoice and rate con sent in by iload                                                                          58392                     2,248.40         2,048.40   2098548   PAID TONU
578 2068034   Rate was originally $2233.48, shortpay due to comcheck advance given in a total of $1,403.53                                       57232                     3,637.01         2,807.06   2068034   PAID
579 1681111   Rate was $1806- PAID Check #10343418 1/7/2016                                                                                      49704                     5,000.00         3,194.00   1681111   PAID
580 1763074   Load had to be repowered, iload billing full rate does not apply. Partial rate is $2500 - PAID Check #10443979                     50970                     7,204.60         4,704.60   1763074   PAID
581 2021163   $300 PAID, bills sent with this load are manipulated copies for the bills on load 1857448 which were paid to ILOAD                 56051                     5,321.25         5,021.25   2021163   PAID
582           Could not locate XPO load based on invoice #, pending XPO load number                                                              57060                     200.00           200.00               PENDING XPO LOAD NUMBER
583           Could not locate XPO load based on invoice #, pending XPO load number                                                              55838                     250.00           250.00               PENDING XPO LOAD NUMBER
584           Could not locate XPO load based on invoice #, pending XPO load number                                                              55837                     300.00           300.00               PENDING XPO LOAD NUMBER
585           Could not locate XPO load based on invoice #, pending XPO load number                                                              56061                     300.00           300.00               PENDING XPO LOAD NUMBER
586           Could not locate XPO load based on invoice #, pending XPO load number                                                              55034                     380.00           380.00               PENDING XPO LOAD NUMBER
587           Could not locate XPO load based on invoice #, pending XPO load number                                                              55252                     380.00           380.00               PENDING XPO LOAD NUMBER
588           Could not locate XPO load based on invoice #, pending XPO load number                                                              55613                     380.00           380.00               PENDING XPO LOAD NUMBER
589           Could not locate XPO load based on invoice #, pending XPO load number                                                              56961                     380.00           380.00               PENDING XPO LOAD NUMBER
590           Could not locate XPO load based on invoice #, pending XPO load number                                                              57015                     380.00           380.00               PENDING XPO LOAD NUMBER
591           Could not locate XPO load based on invoice #, pending XPO load number                                                              57119                     380.00           380.00               PENDING XPO LOAD NUMBER
592           Could not locate XPO load based on invoice #, pending XPO load number                                                              57130                     380.00           380.00               PENDING XPO LOAD NUMBER
593           Could not locate XPO load based on invoice #, pending XPO load number                                                              57141                     380.00           380.00               PENDING XPO LOAD NUMBER
594           Could not locate XPO load based on invoice #, pending XPO load number                                                              55314                     400.00           400.00               PENDING XPO LOAD NUMBER
595           Could not locate XPO load based on invoice #, pending XPO load number                                                              57810                     400.00           400.00               PENDING XPO LOAD NUMBER
596           Could not locate XPO load based on invoice #, pending XPO load number                                                              57811                     400.00           400.00               PENDING XPO LOAD NUMBER
597           Could not locate XPO load based on invoice #, pending XPO load number                                                              55450                     960.00           960.00               PENDING XPO LOAD NUMBER
598           Could not locate XPO load based on invoice #, pending XPO load number                                                              55694                     968.32           968.32               PENDING XPO LOAD NUMBER
599           Could not locate XPO load based on invoice #, pending XPO load number                                                              56880                     1,063.23         1,063.23             PENDING XPO LOAD NUMBER
600           Could not locate XPO load based on invoice #, pending XPO load number                                                              57121                     1,063.23         1,063.23             PENDING XPO LOAD NUMBER
601           Could not locate XPO load based on invoice #, pending XPO load number                                                              57123                     1,063.23         1,063.23             PENDING XPO LOAD NUMBER
                                                                                            Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 13 of 17 PageID #:1312


            A                                                                           B                                                        C          D          E     F          G          H                       I
1     Ref       XPO NOTES                                                                                                             Invoice#       Date       Amt        Age   Balance    Ref2       STATUS
602             Could not locate XPO load based on invoice #, pending XPO load number                                                 57124                     1,063.23         1,063.23              PENDING XPO LOAD NUMBER
603             Could not locate XPO load based on invoice #, pending XPO load number                                                 55477                     1,114.98         1,114.98              PENDING XPO LOAD NUMBER
604             Could not locate XPO load based on invoice #, pending XPO load number                                                 55669                     1,114.98         1,114.98              PENDING XPO LOAD NUMBER
605             Could not locate XPO load based on invoice #, pending XPO load number                                                 55563                     1,118.01         1,118.01              PENDING XPO LOAD NUMBER
606             Could not locate XPO load based on invoice #, pending XPO load number                                                 58069                     1,127.10         1,127.10              PENDING XPO LOAD NUMBER
607             Could not locate XPO load based on invoice #, pending XPO load number                                                 58072                     1,127.10         1,127.10              PENDING XPO LOAD NUMBER
608             Could not locate XPO load based on invoice #, pending XPO load number                                                 55988                     1,276.91         1,276.91              PENDING XPO LOAD NUMBER
609             Could not locate XPO load based on invoice #, pending XPO load number                                                 55375                     1,349.56         1,349.56              PENDING XPO LOAD NUMBER
610             Could not locate XPO load based on invoice #, pending XPO load number                                                 55685                     1,349.56         1,349.56              PENDING XPO LOAD NUMBER
611             Could not locate XPO load based on invoice #, pending XPO load number                                                 58014                     1,386.50         1,386.50              PENDING XPO LOAD NUMBER
612             Could not locate XPO load based on invoice #, pending XPO load number                                                 55369                     1,414.88         1,414.88              PENDING XPO LOAD NUMBER
613             Could not locate XPO load based on invoice #, pending XPO load number                                                 55370                     1,414.88         1,414.88              PENDING XPO LOAD NUMBER
614             Could not locate XPO load based on invoice #, pending XPO load number                                                 55691                     1,414.88         1,414.88              PENDING XPO LOAD NUMBER
615             Could not locate XPO load based on invoice #, pending XPO load number                                                 55683                     1,415.72         1,415.72              PENDING XPO LOAD NUMBER
616             Could not locate XPO load based on invoice #, pending XPO load number                                                 55692                     1,415.72         1,415.72              PENDING XPO LOAD NUMBER
617             Could not locate XPO load based on invoice #, pending XPO load number                                                 55269                     1,446.54         1,446.54              PENDING XPO LOAD NUMBER
618             Could not locate XPO load based on invoice #, pending XPO load number                                                 55663                     1,450.48         1,450.48              PENDING XPO LOAD NUMBER
619             Could not locate XPO load based on invoice #, pending XPO load number                                                 57129                     1,450.48         1,450.48              PENDING XPO LOAD NUMBER
620             Could not locate XPO load based on invoice #, pending XPO load number                                                 57166                     1,454.42         1,454.42              PENDING XPO LOAD NUMBER
621             Could not locate XPO load based on invoice #, pending XPO load number                                                 57684                     1,462.30         1,462.30              PENDING XPO LOAD NUMBER
622             Could not locate XPO load based on invoice #, pending XPO load number                                                 58027                     1,462.30         1,462.30              PENDING XPO LOAD NUMBER
623             Could not locate XPO load based on invoice #, pending XPO load number                                                 58034                     1,462.30         1,462.30              PENDING XPO LOAD NUMBER
624             Could not locate XPO load based on invoice #, pending XPO load number                                                 58055                     1,462.30         1,462.30              PENDING XPO LOAD NUMBER
625             Could not locate XPO load based on invoice #, pending XPO load number                                                 58066                     1,462.30         1,462.30              PENDING XPO LOAD NUMBER
626             Could not locate XPO load based on invoice #, pending XPO load number                                                 57757                     1,707.14         1,707.14              PENDING XPO LOAD NUMBER
627             Could not locate XPO load based on invoice #, pending XPO load number                                                 57759                     1,707.14         1,707.14              PENDING XPO LOAD NUMBER
628             Could not locate XPO load based on invoice #, pending XPO load number                                                 57816                     1,707.14         1,707.14              PENDING XPO LOAD NUMBER
629             Could not locate XPO load based on invoice #, pending XPO load number                                                 57819                     1,707.14         1,707.14              PENDING XPO LOAD NUMBER
630             Could not locate XPO load based on invoice #, pending XPO load number                                                 57820                     1,707.14         1,707.14              PENDING XPO LOAD NUMBER
631             Could not locate XPO load based on invoice #, pending XPO load number                                                 58085                     1,759.40         1,759.40              PENDING XPO LOAD NUMBER
632             Could not locate XPO load based on invoice #, pending XPO load number                                                 55341                     1,761.04         1,761.04              PENDING XPO LOAD NUMBER
633             Could not locate XPO load based on invoice #, pending XPO load number                                                 55361                     1,761.04         1,761.04              PENDING XPO LOAD NUMBER
634             Could not locate XPO load based on invoice #, pending XPO load number                                                 55363                     1,761.04         1,761.04              PENDING XPO LOAD NUMBER
635             Could not locate XPO load based on invoice #, pending XPO load number                                                 55365                     1,761.04         1,761.04              PENDING XPO LOAD NUMBER
636             Could not locate XPO load based on invoice #, pending XPO load number                                                 55367                     1,761.04         1,761.04              PENDING XPO LOAD NUMBER
637             Could not locate XPO load based on invoice #, pending XPO load number                                                 55688                     1,761.04         1,761.04              PENDING XPO LOAD NUMBER
638             Could not locate XPO load based on invoice #, pending XPO load number                                                 58056                     2,160.80         2,160.80              PENDING XPO LOAD NUMBER
639             Could not locate XPO load based on invoice #, pending XPO load number                                                 57768                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
640             Could not locate XPO load based on invoice #, pending XPO load number                                                 57769                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
641             Could not locate XPO load based on invoice #, pending XPO load number                                                 57770                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
642             Could not locate XPO load based on invoice #, pending XPO load number                                                 57806                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
643             Could not locate XPO load based on invoice #, pending XPO load number                                                 57821                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
644             Could not locate XPO load based on invoice #, pending XPO load number                                                 57828                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
645             Could not locate XPO load based on invoice #, pending XPO load number                                                 58050                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
646             Could not locate XPO load based on invoice #, pending XPO load number                                                 58052                     2,245.18         2,245.18              PENDING XPO LOAD NUMBER
647             Could not locate XPO load based on invoice #, pending XPO load number                                                 57823                     2,394.68         2,394.68              PENDING XPO LOAD NUMBER
648             Could not locate XPO load based on invoice #, pending XPO load number                                                 58070                     2,400.00         2,400.00              PENDING XPO LOAD NUMBER
649             Could not locate XPO load based on invoice #, pending XPO load number                                                 56025                     2,515.75         2,515.75              PENDING XPO LOAD NUMBER
650             Could not locate XPO load based on invoice #, pending XPO load number                                                 56126                     4,515.00         4,515.00              PENDING XPO LOAD NUMBER
651             Could not locate XPO load based on invoice #, pending XPO load number                                                 55611                     4,945.00         4,945.00              PENDING XPO LOAD NUMBER
652             Could not locate XPO load based on invoice #, pending XPO load number                                                 54722                     5,321.25         5,321.25              PENDING XPO LOAD NUMBER
653             Could not locate XPO load based on invoice #, pending XPO load number                                                 54723                     5,321.25         5,321.25              PENDING XPO LOAD NUMBER
654             Could not locate XPO load based on invoice #, pending XPO load number                                                 55315                     5,321.25         5,321.25              PENDING XPO LOAD NUMBER
655             Could not locate XPO load based on invoice #, pending XPO load number                                                 55317                     5,321.25         5,321.25              PENDING XPO LOAD NUMBER
656             Could not locate XPO load based on invoice #, pending XPO load number                                                 55606                     5,321.25         5,321.25              PENDING XPO LOAD NUMBER
657             Could not locate XPO load based on invoice #, pending XPO load number                                                 56188                     5,321.25         5,321.25              PENDING XPO LOAD NUMBER
658             Could not locate XPO load based on invoice #, pending XPO load number                                                 56003                     5,473.90         5,473.90              PENDING XPO LOAD NUMBER
659             Could not locate XPO load based on invoice #, pending XPO load number                                                 56055                     5,473.90         5,473.90              PENDING XPO LOAD NUMBER
660             Could not locate XPO load based on invoice #, pending XPO load number                                                 56131                                                            PENDING XPO LOAD NUMBER
661             Could not locate XPO load based on invoice #, pending XPO load number                                                 55515                                                            PENDING XPO LOAD NUMBER
                                                                                            Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 14 of 17 PageID #:1313


            A                                                                           B                                                        C          D         E     F         G          H                       I
1     Ref       XPO NOTES                                                                                                             Invoice#       Date       Amt       Age   Balance   Ref2       STATUS
662             Could not locate XPO load based on invoice #, pending XPO load number                                                 55378                                                          PENDING XPO LOAD NUMBER
663             Could not locate XPO load based on invoice #, pending XPO load number                                                 55518                                                          PENDING XPO LOAD NUMBER
664             Could not locate XPO load based on invoice #, pending XPO load number                                                 54787                                                          PENDING XPO LOAD NUMBER
665             Could not locate XPO load based on invoice #, pending XPO load number                                                 54724                                                          PENDING XPO LOAD NUMBER
666             Could not locate XPO load based on invoice #, pending XPO load number                                                 24813                                                          PENDING XPO LOAD NUMBER
667             Could not locate XPO load based on invoice #, pending XPO load number                                                 54727                                                          PENDING XPO LOAD NUMBER
668             Could not locate XPO load based on invoice #, pending XPO load number                                                 54725                                                          PENDING XPO LOAD NUMBER
669             Could not locate XPO load based on invoice #, pending XPO load number                                                 54789                                                          PENDING XPO LOAD NUMBER
670             Could not locate XPO load based on invoice #, pending XPO load number                                                 54811                                                          PENDING XPO LOAD NUMBER
671             Could not locate XPO load based on invoice #, pending XPO load number                                                 54728                                                          PENDING XPO LOAD NUMBER
672             Could not locate XPO load based on invoice #, pending XPO load number                                                 57445                                                          PENDING XPO LOAD NUMBER
673             Could not locate XPO load based on invoice #, pending XPO load number                                                 52273                                                          PENDING XPO LOAD NUMBER
674             Could not locate XPO load based on invoice #, pending XPO load number                                                 49342                                                          PENDING XPO LOAD NUMBER
675             Could not locate XPO load based on invoice #, pending XPO load number                                                 54931                                                          PENDING XPO LOAD NUMBER
676             Could not locate XPO load based on invoice #, pending XPO load number                                                 57438                                                          PENDING XPO LOAD NUMBER
677             Could not locate XPO load based on invoice #, pending XPO load number                                                 58214                                                          PENDING XPO LOAD NUMBER
678             Could not locate XPO load based on invoice #, pending XPO load number                                                 58110                                                          PENDING XPO LOAD NUMBER
679             Could not locate XPO load based on invoice #, pending XPO load number                                                 58175                                                          PENDING XPO LOAD NUMBER
680             Could not locate XPO load based on invoice #, pending XPO load number                                                 59766                                                          PENDING XPO LOAD NUMBER
681             Could not locate XPO load based on invoice #, pending XPO load number                                                 59777                                                          PENDING XPO LOAD NUMBER
682             Could not locate XPO load based on invoice #, pending XPO load number                                                 57288                                                          PENDING XPO LOAD NUMBER
683             Could not locate XPO load based on invoice #, pending XPO load number                                                 57539                                                          PENDING XPO LOAD NUMBER
684             Could not locate XPO load based on invoice #, pending XPO load number                                                 59650                                                          PENDING XPO LOAD NUMBER
685             Could not locate XPO load based on invoice #, pending XPO load number                                                 57992                                                          PENDING XPO LOAD NUMBER
686             Could not locate XPO load based on invoice #, pending XPO load number                                                 58003                                                          PENDING XPO LOAD NUMBER
687             Could not locate XPO load based on invoice #, pending XPO load number                                                 58156                                                          PENDING XPO LOAD NUMBER
688             Could not locate XPO load based on invoice #, pending XPO load number                                                 59776                                                          PENDING XPO LOAD NUMBER
689             Could not locate XPO load based on invoice #, pending XPO load number                                                 59763                                                          PENDING XPO LOAD NUMBER
690             Could not locate XPO load based on invoice #, pending XPO load number                                                 58173                                                          PENDING XPO LOAD NUMBER
691             Could not locate XPO load based on invoice #, pending XPO load number                                                 57746                                                          PENDING XPO LOAD NUMBER
692             Could not locate XPO load based on invoice #, pending XPO load number                                                 57410                                                          PENDING XPO LOAD NUMBER
693             Could not locate XPO load based on invoice #, pending XPO load number                                                 57506                                                          PENDING XPO LOAD NUMBER
694             Could not locate XPO load based on invoice #, pending XPO load number                                                 57512                                                          PENDING XPO LOAD NUMBER
695             Could not locate XPO load based on invoice #, pending XPO load number                                                 57513                                                          PENDING XPO LOAD NUMBER
696             Could not locate XPO load based on invoice #, pending XPO load number                                                 57336                                                          PENDING XPO LOAD NUMBER
697             Could not locate XPO load based on invoice #, pending XPO load number                                                 57614                                                          PENDING XPO LOAD NUMBER
698             Could not locate XPO load based on invoice #, pending XPO load number                                                 57285                                                          PENDING XPO LOAD NUMBER
699             Could not locate XPO load based on invoice #, pending XPO load number                                                 59703                                                          PENDING XPO LOAD NUMBER
700             Could not locate XPO load based on invoice #, pending XPO load number                                                 57495                                                          PENDING XPO LOAD NUMBER
701             Could not locate XPO load based on invoice #, pending XPO load number                                                 57496                                                          PENDING XPO LOAD NUMBER
702             Could not locate XPO load based on invoice #, pending XPO load number                                                 57740                                                          PENDING XPO LOAD NUMBER
703             Could not locate XPO load based on invoice #, pending XPO load number                                                 58226                                                          PENDING XPO LOAD NUMBER
704             Could not locate XPO load based on invoice #, pending XPO load number                                                 57514                                                          PENDING XPO LOAD NUMBER
705             Could not locate XPO load based on invoice #, pending XPO load number                                                 57364                                                          PENDING XPO LOAD NUMBER
706             Could not locate XPO load based on invoice #, pending XPO load number                                                 59768                                                          PENDING XPO LOAD NUMBER
707             Could not locate XPO load based on invoice #, pending XPO load number                                                 57604                                                          PENDING XPO LOAD NUMBER
708             Could not locate XPO load based on invoice #, pending XPO load number                                                 57605                                                          PENDING XPO LOAD NUMBER
709             Could not locate XPO load based on invoice #, pending XPO load number                                                 57765                                                          PENDING XPO LOAD NUMBER
710             Could not locate XPO load based on invoice #, pending XPO load number                                                 58155                                                          PENDING XPO LOAD NUMBER
711             Could not locate XPO load based on invoice #, pending XPO load number                                                 57315                                                          PENDING XPO LOAD NUMBER
712             Could not locate XPO load based on invoice #, pending XPO load number                                                 57317                                                          PENDING XPO LOAD NUMBER
713             Could not locate XPO load based on invoice #, pending XPO load number                                                 57388                                                          PENDING XPO LOAD NUMBER
714             Could not locate XPO load based on invoice #, pending XPO load number                                                 57568                                                          PENDING XPO LOAD NUMBER
715             Could not locate XPO load based on invoice #, pending XPO load number                                                 57571                                                          PENDING XPO LOAD NUMBER
716             Could not locate XPO load based on invoice #, pending XPO load number                                                 48802                                                          PENDING XPO LOAD NUMBER
717             Could not locate XPO load based on invoice #, pending XPO load number                                                 48878                                                          PENDING XPO LOAD NUMBER
718             Could not locate XPO load based on invoice #, pending XPO load number                                                 48803                                                          PENDING XPO LOAD NUMBER
719             Could not locate XPO load based on invoice #, pending XPO load number                                                 49340                                                          PENDING XPO LOAD NUMBER
720             Could not locate XPO load based on invoice #, pending XPO load number                                                 54593                                                          PENDING XPO LOAD NUMBER
721             Could not locate XPO load based on invoice #, pending XPO load number                                                 56302                                                          PENDING XPO LOAD NUMBER
                                                                                            Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 15 of 17 PageID #:1314


            A                                                                           B                                                        C          D         E     F         G          H                       I
1     Ref       XPO NOTES                                                                                                             Invoice#       Date       Amt       Age   Balance   Ref2       STATUS
722             Could not locate XPO load based on invoice #, pending XPO load number                                                 54648                                                          PENDING XPO LOAD NUMBER
723             Could not locate XPO load based on invoice #, pending XPO load number                                                 56804                                                          PENDING XPO LOAD NUMBER
724             Could not locate XPO load based on invoice #, pending XPO load number                                                 56647                                                          PENDING XPO LOAD NUMBER
725             Could not locate XPO load based on invoice #, pending XPO load number                                                 56793                                                          PENDING XPO LOAD NUMBER
726             Could not locate XPO load based on invoice #, pending XPO load number                                                 56667                                                          PENDING XPO LOAD NUMBER
727             Could not locate XPO load based on invoice #, pending XPO load number                                                 54646                                                          PENDING XPO LOAD NUMBER
728             Could not locate XPO load based on invoice #, pending XPO load number                                                 54649                                                          PENDING XPO LOAD NUMBER
729             Could not locate XPO load based on invoice #, pending XPO load number                                                 56443                                                          PENDING XPO LOAD NUMBER
730             Could not locate XPO load based on invoice #, pending XPO load number                                                 56358                                                          PENDING XPO LOAD NUMBER
731             Could not locate XPO load based on invoice #, pending XPO load number                                                 54665                                                          PENDING XPO LOAD NUMBER
732             Could not locate XPO load based on invoice #, pending XPO load number                                                 54647                                                          PENDING XPO LOAD NUMBER
733             Could not locate XPO load based on invoice #, pending XPO load number                                                 54653                                                          PENDING XPO LOAD NUMBER
734             Could not locate XPO load based on invoice #, pending XPO load number                                                 56489                                                          PENDING XPO LOAD NUMBER
735             Could not locate XPO load based on invoice #, pending XPO load number                                                 56491                                                          PENDING XPO LOAD NUMBER
736             Could not locate XPO load based on invoice #, pending XPO load number                                                 54645                                                          PENDING XPO LOAD NUMBER
737             Could not locate XPO load based on invoice #, pending XPO load number                                                 54596                                                          PENDING XPO LOAD NUMBER
738             Could not locate XPO load based on invoice #, pending XPO load number                                                 60012                                                          PENDING XPO LOAD NUMBER
739             Could not locate XPO load based on invoice #, pending XPO load number                                                 57214                                                          PENDING XPO LOAD NUMBER
740             Could not locate XPO load based on invoice #, pending XPO load number                                                 47536                                                          PENDING XPO LOAD NUMBER
741             Could not locate XPO load based on invoice #, pending XPO load number                                                 47583                                                          PENDING XPO LOAD NUMBER
742             Could not locate XPO load based on invoice #, pending XPO load number                                                 47519                                                          PENDING XPO LOAD NUMBER
743             Could not locate XPO load based on invoice #, pending XPO load number                                                 47592                                                          PENDING XPO LOAD NUMBER
744             Could not locate XPO load based on invoice #, pending XPO load number                                                 49978                                                          PENDING XPO LOAD NUMBER
745             Could not locate XPO load based on invoice #, pending XPO load number                                                 54592                                                          PENDING XPO LOAD NUMBER
746             Could not locate XPO load based on invoice #, pending XPO load number                                                 57014                                                          PENDING XPO LOAD NUMBER
747             Could not locate XPO load based on invoice #, pending XPO load number                                                 56403                                                          PENDING XPO LOAD NUMBER
748             Could not locate XPO load based on invoice #, pending XPO load number                                                 54726                                                          PENDING XPO LOAD NUMBER
749             Could not locate XPO load based on invoice #, pending XPO load number                                                 50866                                                          PENDING XPO LOAD NUMBER
750             Could not locate XPO load based on invoice #, pending XPO load number                                                 47177                                                          PENDING XPO LOAD NUMBER
751             Could not locate XPO load based on invoice #, pending XPO load number                                                 46674                                                          PENDING XPO LOAD NUMBER
752             Could not locate XPO load based on invoice #, pending XPO load number                                                 56352                                                          PENDING XPO LOAD NUMBER
753             Could not locate XPO load based on invoice #, pending XPO load number                                                 54398                                                          PENDING XPO LOAD NUMBER
754             Could not locate XPO load based on invoice #, pending XPO load number                                                 56850                                                          PENDING XPO LOAD NUMBER
755             Could not locate XPO load based on invoice #, pending XPO load number                                                 56851                                                          PENDING XPO LOAD NUMBER
756             Could not locate XPO load based on invoice #, pending XPO load number                                                 56860                                                          PENDING XPO LOAD NUMBER
757             Could not locate XPO load based on invoice #, pending XPO load number                                                 56861                                                          PENDING XPO LOAD NUMBER
758             Could not locate XPO load based on invoice #, pending XPO load number                                                 56862                                                          PENDING XPO LOAD NUMBER
759             Could not locate XPO load based on invoice #, pending XPO load number                                                 56863                                                          PENDING XPO LOAD NUMBER
760             Could not locate XPO load based on invoice #, pending XPO load number                                                 56305                                                          PENDING XPO LOAD NUMBER
761             Could not locate XPO load based on invoice #, pending XPO load number                                                 53929                                                          PENDING XPO LOAD NUMBER
762             Could not locate XPO load based on invoice #, pending XPO load number                                                 56189                                                          PENDING XPO LOAD NUMBER
763             Could not locate XPO load based on invoice #, pending XPO load number                                                 56355                                                          PENDING XPO LOAD NUMBER
764             Could not locate XPO load based on invoice #, pending XPO load number                                                 59566                                                          PENDING XPO LOAD NUMBER
765             Could not locate XPO load based on invoice #, pending XPO load number                                                 59592                                                          PENDING XPO LOAD NUMBER
766             Could not locate XPO load based on invoice #, pending XPO load number                                                 59627                                                          PENDING XPO LOAD NUMBER
767             Could not locate XPO load based on invoice #, pending XPO load number                                                 59568                                                          PENDING XPO LOAD NUMBER
768             Could not locate XPO load based on invoice #, pending XPO load number                                                 59637                                                          PENDING XPO LOAD NUMBER
769             Could not locate XPO load based on invoice #, pending XPO load number                                                 59552                                                          PENDING XPO LOAD NUMBER
770             Could not locate XPO load based on invoice #, pending XPO load number                                                 59571                                                          PENDING XPO LOAD NUMBER
771             Could not locate XPO load based on invoice #, pending XPO load number                                                 46626                                                          PENDING XPO LOAD NUMBER
772             Could not locate XPO load based on invoice #, pending XPO load number                                                 57122                                                          PENDING XPO LOAD NUMBER
773             Could not locate XPO load based on invoice #, pending XPO load number                                                 57277                                                          PENDING XPO LOAD NUMBER
774             Could not locate XPO load based on invoice #, pending XPO load number                                                 57266                                                          PENDING XPO LOAD NUMBER
775             Could not locate XPO load based on invoice #, pending XPO load number                                                 57274                                                          PENDING XPO LOAD NUMBER
776             Could not locate XPO load based on invoice #, pending XPO load number                                                 57275                                                          PENDING XPO LOAD NUMBER
777             Could not locate XPO load based on invoice #, pending XPO load number                                                 55684                                                          PENDING XPO LOAD NUMBER
778             Could not locate XPO load based on invoice #, pending XPO load number                                                 56062                                                          PENDING XPO LOAD NUMBER
779             Could not locate XPO load based on invoice #, pending XPO load number                                                 54651                                                          PENDING XPO LOAD NUMBER
780             Could not locate XPO load based on invoice #, pending XPO load number                                                 5674                                                           PENDING XPO LOAD NUMBER
781             Could not locate XPO load based on invoice #, pending XPO load number                                                 53368                                                          PENDING XPO LOAD NUMBER
                                                                                            Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 16 of 17 PageID #:1315


            A                                                                           B                                                        C          D         E     F         G          H                       I
1     Ref       XPO NOTES                                                                                                             Invoice#       Date       Amt       Age   Balance   Ref2       STATUS
782             Could not locate XPO load based on invoice #, pending XPO load number                                                 48132                                                          PENDING XPO LOAD NUMBER
783             Could not locate XPO load based on invoice #, pending XPO load number                                                 54809                                                          PENDING XPO LOAD NUMBER
784             Could not locate XPO load based on invoice #, pending XPO load number                                                 57977                                                          PENDING XPO LOAD NUMBER
785             Could not locate XPO load based on invoice #, pending XPO load number                                                 53065                                                          PENDING XPO LOAD NUMBER
786             Could not locate XPO load based on invoice #, pending XPO load number                                                 57824                                                          PENDING XPO LOAD NUMBER
787             Could not locate XPO load based on invoice #, pending XPO load number                                                 55917                                                          PENDING XPO LOAD NUMBER
788             Could not locate XPO load based on invoice #, pending XPO load number                                                 58788                                                          PENDING XPO LOAD NUMBER
789             Could not locate XPO load based on invoice #, pending XPO load number                                                 57009                                                          PENDING XPO LOAD NUMBER
790             Could not locate XPO load based on invoice #, pending XPO load number                                                 59676                                                          PENDING XPO LOAD NUMBER
791             Could not locate XPO load based on invoice #, pending XPO load number                                                 57872                                                          PENDING XPO LOAD NUMBER
792             Could not locate XPO load based on invoice #, pending XPO load number                                                 55647                                                          PENDING XPO LOAD NUMBER
793             Could not locate XPO load based on invoice #, pending XPO load number                                                 57311                                                          PENDING XPO LOAD NUMBER
794             Could not locate XPO load based on invoice #, pending XPO load number                                                 59149                                                          PENDING XPO LOAD NUMBER
795             Could not locate XPO load based on invoice #, pending XPO load number                                                 59154                                                          PENDING XPO LOAD NUMBER
796             Could not locate XPO load based on invoice #, pending XPO load number                                                 59477                                                          PENDING XPO LOAD NUMBER
797             Could not locate XPO load based on invoice #, pending XPO load number                                                 55701                                                          PENDING XPO LOAD NUMBER
798             Could not locate XPO load based on invoice #, pending XPO load number                                                 57120                                                          PENDING XPO LOAD NUMBER
799             Could not locate XPO load based on invoice #, pending XPO load number                                                 58636                                                          PENDING XPO LOAD NUMBER
800             Could not locate XPO load based on invoice #, pending XPO load number                                                 59831                                                          PENDING XPO LOAD NUMBER
801             Could not locate XPO load based on invoice #, pending XPO load number                                                 57753                                                          PENDING XPO LOAD NUMBER
802             Could not locate XPO load based on invoice #, pending XPO load number                                                 57777                                                          PENDING XPO LOAD NUMBER
803             Could not locate XPO load based on invoice #, pending XPO load number                                                 58500                                                          PENDING XPO LOAD NUMBER
804             Could not locate XPO load based on invoice #, pending XPO load number                                                 58161                                                          PENDING XPO LOAD NUMBER
805             Could not locate XPO load based on invoice #, pending XPO load number                                                 55266                                                          PENDING XPO LOAD NUMBER
806             Could not locate XPO load based on invoice #, pending XPO load number                                                 58703                                                          PENDING XPO LOAD NUMBER
807             Could not locate XPO load based on invoice #, pending XPO load number                                                 58529                                                          PENDING XPO LOAD NUMBER
808             Could not locate XPO load based on invoice #, pending XPO load number                                                 56250                                                          PENDING XPO LOAD NUMBER
809             Could not locate XPO load based on invoice #, pending XPO load number                                                 59228                                                          PENDING XPO LOAD NUMBER
810             Could not locate XPO load based on invoice #, pending XPO load number                                                 59324                                                          PENDING XPO LOAD NUMBER
811             Could not locate XPO load based on invoice #, pending XPO load number                                                 59491                                                          PENDING XPO LOAD NUMBER
812             Could not locate XPO load based on invoice #, pending XPO load number                                                 59641                                                          PENDING XPO LOAD NUMBER
813             Could not locate XPO load based on invoice #, pending XPO load number                                                 59691                                                          PENDING XPO LOAD NUMBER
814             Could not locate XPO load based on invoice #, pending XPO load number                                                 59771                                                          PENDING XPO LOAD NUMBER
815             Could not locate XPO load based on invoice #, pending XPO load number                                                 59820                                                          PENDING XPO LOAD NUMBER
816             Could not locate XPO load based on invoice #, pending XPO load number                                                 59867                                                          PENDING XPO LOAD NUMBER
817             Could not locate XPO load based on invoice #, pending XPO load number                                                 55658                                                          PENDING XPO LOAD NUMBER
818             Could not locate XPO load based on invoice #, pending XPO load number                                                 57880                                                          PENDING XPO LOAD NUMBER
819             Could not locate XPO load based on invoice #, pending XPO load number                                                 58769                                                          PENDING XPO LOAD NUMBER
820             Could not locate XPO load based on invoice #, pending XPO load number                                                 58309                                                          PENDING XPO LOAD NUMBER
821             Could not locate XPO load based on invoice #, pending XPO load number                                                 58045                                                          PENDING XPO LOAD NUMBER
822             Could not locate XPO load based on invoice #, pending XPO load number                                                 59190                                                          PENDING XPO LOAD NUMBER
823             Could not locate XPO load based on invoice #, pending XPO load number                                                 59451                                                          PENDING XPO LOAD NUMBER
824             Could not locate XPO load based on invoice #, pending XPO load number                                                 59497                                                          PENDING XPO LOAD NUMBER
825             Could not locate XPO load based on invoice #, pending XPO load number                                                 59590                                                          PENDING XPO LOAD NUMBER
826             Could not locate XPO load based on invoice #, pending XPO load number                                                 59796                                                          PENDING XPO LOAD NUMBER
827             Could not locate XPO load based on invoice #, pending XPO load number                                                 59473                                                          PENDING XPO LOAD NUMBER
828             Could not locate XPO load based on invoice #, pending XPO load number                                                 58485                                                          PENDING XPO LOAD NUMBER
829             Could not locate XPO load based on invoice #, pending XPO load number                                                 58772                                                          PENDING XPO LOAD NUMBER
830             Could not locate XPO load based on invoice #, pending XPO load number                                                 59230                                                          PENDING XPO LOAD NUMBER
831             Could not locate XPO load based on invoice #, pending XPO load number                                                 59441                                                          PENDING XPO LOAD NUMBER
832             Could not locate XPO load based on invoice #, pending XPO load number                                                 59705                                                          PENDING XPO LOAD NUMBER
833             Could not locate XPO load based on invoice #, pending XPO load number                                                 59723                                                          PENDING XPO LOAD NUMBER
834             Could not locate XPO load based on invoice #, pending XPO load number                                                 59783                                                          PENDING XPO LOAD NUMBER
835             Could not locate XPO load based on invoice #, pending XPO load number                                                 59845                                                          PENDING XPO LOAD NUMBER
836             Could not locate XPO load based on invoice #, pending XPO load number                                                 58592                                                          PENDING XPO LOAD NUMBER
837             Could not locate XPO load based on invoice #, pending XPO load number                                                 58850                                                          PENDING XPO LOAD NUMBER
838             Could not locate XPO load based on invoice #, pending XPO load number                                                 58913                                                          PENDING XPO LOAD NUMBER
839             Could not locate XPO load based on invoice #, pending XPO load number                                                 57340                                                          PENDING XPO LOAD NUMBER
840             Could not locate XPO load based on invoice #, pending XPO load number                                                 59377                                                          PENDING XPO LOAD NUMBER
841             Could not locate XPO load based on invoice #, pending XPO load number                                                 60007                                                          PENDING XPO LOAD NUMBER
                                                                                            Case: 1:17-cv-03392 Document #: 141-11 Filed: 06/18/19 Page 17 of 17 PageID #:1316


            A                                                                           B                                                    C            D         E     F         G          H                       I
1     Ref       XPO NOTES                                                                                                             Invoice#     Date       Amt       Age   Balance   Ref2       STATUS
842             Could not locate XPO load based on invoice #, pending XPO load number                                                 58387                                                        PENDING XPO LOAD NUMBER
843             Could not locate XPO load based on invoice #, pending XPO load number                                                 55999                                                        PENDING XPO LOAD NUMBER
844             Could not locate XPO load based on invoice #, pending XPO load number                                                 55474                                                        PENDING XPO LOAD NUMBER
845             Could not locate XPO load based on invoice #, pending XPO load number                                                 57900                                                        PENDING XPO LOAD NUMBER
846             Could not locate XPO load based on invoice #, pending XPO load number                                                 57973                                                        PENDING XPO LOAD NUMBER
847             Could not locate XPO load based on invoice #, pending XPO load number                                                 57852                                                        PENDING XPO LOAD NUMBER
848             Could not locate XPO load based on invoice #, pending XPO load number                                                 56810                                                        PENDING XPO LOAD NUMBER
849             Could not locate XPO load based on invoice #, pending XPO load number                                                 56651                                                        PENDING XPO LOAD NUMBER
850             Could not locate XPO load based on invoice #, pending XPO load number                                                 56575                                                        PENDING XPO LOAD NUMBER
851             Could not locate XPO load based on invoice #, pending XPO load number                                                 56701                                                        PENDING XPO LOAD NUMBER
852             Could not locate XPO load based on invoice #, pending XPO load number                                                 56577                                                        PENDING XPO LOAD NUMBER
853             Could not locate XPO load based on invoice #, pending XPO load number                                                 56706                                                        PENDING XPO LOAD NUMBER
854             Could not locate XPO load based on invoice #, pending XPO load number                                                 55100                                                        PENDING XPO LOAD NUMBER
855             Could not locate XPO load based on invoice #, pending XPO load number                                                 55356                                                        PENDING XPO LOAD NUMBER
856             Could not locate XPO load based on invoice #, pending XPO load number                                                 54391                                                        PENDING XPO LOAD NUMBER
857             Could not locate XPO load based on invoice #, pending XPO load number                                                 55270                                                        PENDING XPO LOAD NUMBER
858             Could not locate XPO load based on invoice #, pending XPO load number                                                 55096                                                        PENDING XPO LOAD NUMBER
859             Could not locate XPO load based on invoice #, pending XPO load number                                                 54390                                                        PENDING XPO LOAD NUMBER
860             Could not locate XPO load based on invoice #, pending XPO load number                                                 55272                                                        PENDING XPO LOAD NUMBER
861             Could not locate XPO load based on invoice #, pending XPO load number                                                 54655                                                        PENDING XPO LOAD NUMBER
862             Could not locate XPO load based on invoice #, pending XPO load number                                                 56548                                                        PENDING XPO LOAD NUMBER
863             Could not locate XPO load based on invoice #, pending XPO load number                                                 55030                                                        PENDING XPO LOAD NUMBER
864             Could not locate XPO load based on invoice #, pending XPO load number                                                 55033                                                        PENDING XPO LOAD NUMBER
865             Could not locate XPO load based on invoice #, pending XPO load number                                                 54800                                                        PENDING XPO LOAD NUMBER
866             Could not locate XPO load based on invoice #, pending XPO load number                                                 54734                                                        PENDING XPO LOAD NUMBER
867             Could not locate XPO load based on invoice #, pending XPO load number                                                 56866                                                        PENDING XPO LOAD NUMBER
868             Could not locate XPO load based on invoice #, pending XPO load number                                                 54208                                                        PENDING XPO LOAD NUMBER
869             Could not locate XPO load based on invoice #, pending XPO load number                                                 54258                                                        PENDING XPO LOAD NUMBER
870             Could not locate XPO load based on invoice #, pending XPO load number                                                 59252                                                        PENDING XPO LOAD NUMBER
871             Could not locate XPO load based on invoice #, pending XPO load number                                                 53016                                                        PENDING XPO LOAD NUMBER
872             Could not locate XPO load based on invoice #, pending XPO load number                                                 53918                                                        PENDING XPO LOAD NUMBER
873             Could not locate XPO load based on invoice #, pending XPO load number                                                 53910                                                        PENDING XPO LOAD NUMBER
874             Could not locate XPO load based on invoice #, pending XPO load number                                                 53894                                                        PENDING XPO LOAD NUMBER
875             Could not locate XPO load based on invoice #, pending XPO load number                                                 55372                                                        PENDING XPO LOAD NUMBER
876             Could not locate XPO load based on invoice #, pending XPO load number                                                 48279                                                        PENDING XPO LOAD NUMBER
877             Could not locate XPO load based on invoice #, pending XPO load number                                                 48177                                                        PENDING XPO LOAD NUMBER
878             Could not locate XPO load based on invoice #, pending XPO load number                                                 10563068                                                     PENDING XPO LOAD NUMBER
879             Could not locate XPO load based on invoice #, pending XPO load number                                                 57862                                                        PENDING XPO LOAD NUMBER
880             Could not locate XPO load based on invoice #, pending XPO load number                                                 57961                                                        PENDING XPO LOAD NUMBER
881             Could not locate XPO load based on invoice #, pending XPO load number                                                 57875                                                        PENDING XPO LOAD NUMBER
882             Could not locate XPO load based on invoice #, pending XPO load number                                                 57849                                                        PENDING XPO LOAD NUMBER
883             Could not locate XPO load based on invoice #, pending XPO load number                                                 57980                                                        PENDING XPO LOAD NUMBER
